Redacted    Version [Unredacted
  Case 1:20-cv-03538-GLR             Exhibit
                         Document 12-9         Filed Under
                                       Filed 12/07/20 Page 1 ofSeal]
                                                                74




                           EXPERT REPORT

                                   OF

                           Russell R. Wermers




                   Russell R. Wermers, November 24, 2020




                                                           PX 26, 1732
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 2 of 74

TABLE OF CONTENTS

I.      Qualifications ....................................................................................................................1
II.     Description of Engagement ..............................................................................................4
III.    Summary of Opinions .......................................................................................................5
IV. Factual Background ..........................................................................................................9
        A.      Overview of Raging Bull ........................................................................................ 9
        B.      Raging Bull’s Sales Process and Advertising Claims........................................... 15
V.      Raging Bull’s Purported Strategies Are Not Concrete or Implementable for
        Consumers Seeking to Generate Market-Beating Returns .............................................18
        A.      Raging Bull Does Not Provide Subscribers with Concrete and Implementable
                Trading Strategies ................................................................................................. 19
                1.    Raging Bull Repackages Generic Concepts without Providing Its
                      Subscribers with any Implementable and Reliable Trading Strategies ....... 19
                2.    A Review of Raging Bull’s Playbooks ........................................................ 23
        B.      Raging Bull’s instructors Contradict Each Other in the Use of Certain Technical
                Trading Indicators ................................................................................................. 29
        C.      Raging Bull Focuses on Sectors of the Market with Low Liquidity Where
                Technical Trading Indicators Used By Raging Bull Are Highly Unlikely To Be
                Profitable............................................................................................................... 30
        D.      Raging Bull’s Presentation and Purported Use of Technical Trading Indicators
                Lack Rigor and are Unlikely to Have Profit Potential for Its Subscribers ........... 35
        E.      Without a Clear and Tested Trading Strategy, the Typical Raging Bull
                Subscriber is Likely to Only Follow the Trade Alerts .......................................... 38
VI. Raging Bull’s Trade Alert Setup Places Subscribers Who Attempt to Trade on These
    Alerts at a Disadvantage .................................................................................................40
VII. Raging Bull’s Actual Trading Performance Shows Substantial and Persistent Losses,
     Even During Periods of Market Upturns ........................................................................44
VIII. Raging Bull’s Trade Alert Setup Enables Its instructors to Potentially Monetize on
      Gains At the Expense of their Subcribers .......................................................................46
IX. Raging Bull’s Sales Process Relies On Cherry-Picked And Unsupported Profit And
    Earnings Claims ..............................................................................................................48
X.      Inexperienced Retail Traders with Limited Capital and Time That Subscribe to
        Raging Bull Are Unlikely to Generate Substantial Trading Profits From Raging
        Bull’s Services ................................................................................................................50
XI. Appendix A: Curriculum Vitae of Russell R. Wermers .................................................52
XII. Appendix B: Documents and Materials Considered.......................................................69




                                                                     i

                                                                                                               PX 26, 1733
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 3 of 74




I.   QUALIFICATIONS

1.   I am the Chairman of the Department of Finance and hold the Dean’s Chair in Finance at
     the Smith School of Business, University of Maryland at College Park. I have taught
     courses on Quantitative Equity Portfolio Management, Corporate Finance Theory, Security
     Analysis, Investment Theory, and other topics at both the undergraduate and graduate
     (including Ph.D.) levels. My teaching, over the past 10 years, has focused on quantitative
     equity strategies, including teaching the efficacy of using price momentum and other
     technical analysis strategies, as well as strategies that use valuation indicators based on
     fundamental signals, such as the earnings-to-price ratio of a stock.

2.   My research focuses on investment fund performance evaluation, quantitative equity
     strategies, the drivers of mutual fund and hedge fund investor flows, security market
     efficiency, and the role of institutional investors in contributing to the price discovery of
     stocks. I have developed new methods for conducting a detailed analysis of the portfolio
     holdings and trades of investment managers. For example, the stock benchmarks that I co-
     developed are the standard in academia for measuring the performance of U.S. equity
     portfolios. In addition, I co-authored a scientific textbook, “Performance Evaluation and
     Attribution of Security Portfolios,” that instructs industry professionals and academic
     researchers about the latest scientific techniques in measuring the performance and risk-
     taking of portfolio managers. Much of my research is focused on analyzing the investment
     strategies of professional asset managers as well as how to properly measure the risk-
     adjusted performance of such strategies.

3.   I have worked as a consultant, providing advisory services to the Quantitative Strategies
     group at Goldman Sachs Asset Management (“GSAM”). In this engagement, I worked with
     GSAM professionals to create investment strategies (“signals”) that could be expected to
     provide “alpha” (or market-beating returns) for their clients – which consisted of many
     sophisticated investors, including pension funds, endowments, and high-net-worth
     individual investors. I have also consulted for several other major financial institutions in a
     consulting or sponsored research role. For example, I was engaged, in a sponsored research
     role, to conduct a detailed study of a new group of global stock market indexes with a


                                                 1
                                                                                 PX 26, 1734
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 4 of 74



       specialized strategy created by STOXX, a leading provider of market indexes that cover
       European and global markets; my report is prominently featured on the STOXX website. 1
       As another example, I am currently engaged by T. Rowe Price, a leading investment
       management company, as a consultant advising them on their bond fund strategies.

4.     During my 26 years of research, teaching, and consulting as a finance professor, I have
       focused chiefly on two areas. First, I have specialized expertise in the scientific
       measurement of the performance of investment strategies. Examples of this expertise
       include my scientific textbook that is aimed at finance professionals as well as academics, 2
       and my writings for the CFA Institute. 3 Second, I have specialized expertise in the types of
       strategies that can be expected to generate abnormal returns in financial markets (those that
       outperform the market). Examples of this expertise include my research on momentum
       investing strategies 4 and my above-mentioned long-term engagement with GSAM, where I
       worked with top equity strategists to design and test “signals” that have the potential to
       generate abnormal returns in investment funds. I have also taught a class for many years, at
       the University of Maryland, in Quantitative Portfolio Management which trains advanced
       students (both undergraduate and M.S.) in the techniques used broadly by Wall Street and
       sophisticated investment management firms to construct and reliably backtest investment
       signals; several of my students have become employed at top financial institutions,
       including Millennium (a quantitative asset manager with $46 billion under management) 5
       and Goldman Sachs, where my former students worked on developing and testing

1
     See Stoxx True Exposure Indices Risk Exposure Analysis, September 12, 2016, available at:
     https://www.stoxx.com/document/Others/marketing/STOXX TRU Exposure Indices Maryland Researc
     h Report.pdf.
2    See Bernd Fischer and Russ Wermers, “Performance Evaluation and Attribution of Security Portfolios,”
     Elsevier Press, 2012.
3
     I have co-authored a required Level II reading for those investment industry professionals who wish to
     obtain the prestigious CIPM Certificate. “The Certificate in Investment Performance Measurement
     (CIPM®) Program leverages the expertise of CFA Institute, the respected global leader in investment
     education, ethics, and standards, to deliver practice-based approaches and develop skills for effective
     investment         performance        evaluation        and       manager         selection.”      See
     https://www.cfainstitute.org/en/programs/cipm.
4
     Mark Grinblatt, Sheridan Titman, and Russ Wermers, “Momentum Investment Strategies, Portfolio
     Performance, and Herding: A Study of Mutual Fund Behavior,” The American Economic Review, Volume
     85, Issue 5 (Dec., 1995), 1088-1105.
5
     See www.mlp.com.


                                                     2
                                                                                       PX 26, 1735
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 5 of 74



       investment strategies. As a general principle, I teach my students that financial markets,
       while not perfectly efficient, pose incredible difficulty to even the most sophisticated
       investors to design and implement a market-beating strategy.

5.     I have also worked, for a four-year period, as an economist at the Office of Financial
       Research of the United States Department of the Treasury (with a 20% appointment). In
       this role, I conducted intensive basic research into hedge funds and Short-Term Investment
       Funds or STIFs—including research on the strategies applied by hedge funds.

6.     I have published widely in top scholarly and professional economics and finance journals,
       including the American Economic Review, the Review of Financial Studies, the Journal of
       Financial Economics, the Journal of Finance, and the Financial Analysts Journal. I also
       regularly serve as a referee for a number of top academic journals, and serve as an
       Associate Editor for the Journal of Banking and Finance, a well-regarded peer-reviewed
       academic journal, as well as the Financial Analysts Journal, a top peer-reviewed
       professional investment industry journal published by the CFA Institute.

7.     I regularly deliver presentations and keynote addresses at major academic and practitioner
       finance and economic conferences worldwide. Additionally, I have received scholarly
       research grants from various institutions, including The House of Finance at Paris-
       Dauphine University, The Institute for Quantitative Research in Finance (Q-Group), The
       Institute for Quantitative Investment Research Europe (INQUIRE-Europe), The Rotman
       International Centre for Pension Management (ICPM) at the University of Toronto, and the
       BSI Gamma Foundation. I have been recognized with several awards for both my teaching
       and research. For instance, I received the Allen J. Krowe Excellence in Teaching Award,
       the top honor awarded for teaching at the Robert H. Smith School of Business, for the
       academic year 2012-2013. 6 In addition, I was awarded the Review of Financial Studies
       Michael Brennan Best Paper Runner-Up Award for 2018 7, a rare honor awarded to one of




6
     See      https://www.rhsmith.umd.edu/faculty-research/teaching-excellence/krowe-teaching-awards/past-
     winners.
7
     See http://rfssfs.org/awards/michael-j-brennan-best-paper-award.


                                                      3
                                                                                     PX 26, 1736
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 6 of 74



       the top two papers published in this highly prestigious financial economics scholarly
       journal over a one-year period.

8.     I was appointed to the newly formed Asset Management Advisory Committee (“AMAC”)
       of the U.S. Securities and Exchange Commission (“SEC”) for a two-year term, beginning
       November 1, 2019. The AMAC is a committee of a select group of top industry and
       academic experts that is charged with providing feedback to the Division of Investment
       Management of the SEC on the regulatory environment for asset managers and investors. 8 I
       am one of only two academics who have been appointed to the AMAC for this initial term.

9.     I have been retained as an expert and have testified in federal court in matters involving
       401(k) plans (including analyzing the efficacy of investment strategies employed by funds
       offered by 401(k) plans) as well as other matters, on behalf of major financial institutions,
       industrial corporations, retirement plans, private investment funds, and the SEC. In my
       many engagements with the SEC, I have assisted in investigations of the trading strategies
       of certain financial professionals, and how such trading strategies might be expected to take
       advantage of unsuspecting investors. In these investigations, I have analyzed the detailed
       trading records of certain financial professionals, in mutual funds, in order to determine the
       efficacy of their trading strategies and, specifically, how their trades could be detrimental to
       the returns of other investors.

10.    My CV is attached as Appendix A to this report and contains more detail on the above-
       cited experience. I am compensated at my billing rate of $750 per hour. In preparing this
       report, I received support from economists and consulting staff at The Brattle Group, who
       at all times worked under my direction. Both my and The Brattle Group’s fees are not
       contingent on the outcome of this investigation.

II.    DESCRIPTION OF ENGAGEMENT

11.    I have been retained by the Federal Trade Commission (“FTC”) to address two key
       questions. First, I was asked to evaluate the trading strategies and associated services of

8
      Spotlight    on    Asset     Management     Advisory   Committee     (AMAC),      available    at:
      https://www.sec.gov/page/asset-management-advisory-committee.


                                                   4
                                                                                   PX 26, 1737
        Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 7 of 74



      Ragingbull.com, LLC (“Raging Bull”), as explained in its training videos and playbooks to
      consumers who subscribe to its services (“subscribers”). As part of this question, I was
      asked to examine whether Raging Bull’s services provide or teach a cogent and reliable
      trading strategy that may be implemented and used by typical subscribers (e.g., retail
      traders) to generate substantial income (e.g., consistent trading profits or market-beating
      returns over time). Second, I was asked to address the likelihood that retail traders will
      generate substantial income by following Raging Bull’s specific trade recommendations or
      signals (i.e., its so-called “buy alerts” and “sell alerts”).

12.   I have also been asked to address three related questions: (i) whether consumers with little
      to no experience in retail trading are likely to make substantial income using Raging Bull’s
      services (including any trading strategies, watch-lists, or trade alerts); (ii) whether
      consumers with small brokerage account balances (e.g., $25,000 or lower) are likely to
      make substantial income using Raging Bull’s services; and (iii) whether consumers who
      spend small amounts of time to learn and implement the purported strategies of Raging
      Bull (such as 30-60 minutes per day) are likely to make substantial income using Raging
      Bull’s services.

13.   My opinions are based on my knowledge and expertise gained during my academic and
      professional career. In forming my opinions in this matter, I have considered certain
      documents provided to me. A list of the documents I have considered is attached as
      Appendix B. The opinions stated in this report are based on the evidence that has been
      provided to me to date. My work in this matter is ongoing, and I reserve the right to modify
      or supplement my conclusions as additional information is made available to me, or as I
      perform further analysis.

III. SUMMARY OF OPINIONS

14.   Below is a summary of my opinions in this matter. The bases for my opinions are detailed
      in the sections that follow:

15.   First, Raging Bull’s purported trading strategies, as discussed in its training materials such
      as instructor playbooks and training videos, consist of a collection of generic trading



                                                    5
                                                                                   PX 26, 1738
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 8 of 74



        concepts and technical trading indicators. These purported strategies lack the structure,
        concreteness, consistency, and clarity required for Raging Bull’s subscribers to apply them
        on their own. Specifically, Raging Bull fails to teach or reveal any strategy with a clear set
        of instructions that enables its subscribers (e.g., typically retail traders) to properly set up,
        execute, and exit their trades with any realistic expectation of achieving market-beating
        returns.

16.     Second, setting aside the inability of Raging Bull to communicate an implementable and
        backtested strategy, it is extremely unlikely that simple strategies designed around
        deciphering one or more technical trading indicators can consistently work in the sectors of
        the market in which Raging Bull promotes their use; in contrast, such simple strategies are
        likely to generate consistent losses. These market sectors, which include small-
        capitalization and even “penny” stocks, can be characterized as securities with much lower
        trading volumes, on average, relative to sectors such as mid-capitalization and large-
        capitalization stocks. With only “thin trading” in these sectors, quoted prices can be an
        unreliable technical indicator.

17.     Third, even if a technical indicator can be trusted, the ability of an investor to implement a
        trade without incurring a large trading cost is hugely impaired in such market sectors. 9 The
        net result is that such sectors have a “built-in” penalty for short-term trading strategies,
        including for day-traders using technical trading indicators.

18.     Fourth, Raging Bull typically illustrates technical trading indicators using selective ex-post
        examples (e.g., specific stocks on specific days) to convey the impression that using such
        indicators to generate profits is simple and requires minimal effort. But, such hindsight-
        biased representations are very misleading, especially when using historical patterns in
        stock prices to suggest trades. It is easy to claim that a particular price pattern leads to a



9
      As explained further in Section V of this report, “trading costs” consist of several components, including
      brokerage fees, bid-ask spreads, and market impact costs. The bid-ask spread is the difference in the best
      prevailing quotes at which investors can buy (the “ask”) or sell (the “bid”) in the marketplace. The market
      impact is the amount by which the bid or ask prices change due to the market receiving a sell or buy order,
      respectively, from a trader (i.e., worsening the price at which that trader can fill her order).



                                                        6
                                                                                           PX 26, 1739
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 9 of 74



        profitable trade when one “cherry-picks” examples, ex-post, among numerous stocks and
        numerous time-periods, as the huge amount of randomness in stock markets creates a very
        large number of “patterns” that can fit almost any purported strategy and can make such a
        strategy appear to be profitable. 10

19.     Fifth, in the absence of concrete, consistent, clear, and easy-to-implement strategies, or a
        clear set of instructions on when or how to set up trades – and influenced by Raging Bull’s
        advertising claims that emphasize their instructors make consistently winning trades and
        have “done all the heavy lifting” – a typical subscriber (a retail trader) can be expected to
        seek to achieve consistent trading profits by attempting to mimic or “mirror” Raging Bull
        instructors’ trades (i.e., by following trade alerts).

20.     Sixth, Raging Bull’s trade alerts generally only inform subscribers that the instructors have
        executed a trade (along with the execution price). They typically provide little clarity
        regarding the exact technical “signal” (combination of one or more technical trading
        indicators) that motivated the trade or the exact time that the trade was executed. Further,
        these alerts typically provide little information on the appropriate buy (or entry) price, or
        the exit price level that subscribers should aim for, as well as how long the alert is
        “actionable.” Because technical indicators are, by their very nature, very time-sensitive
        “signals” – especially in the very volatile markets (e.g., small capitalization stocks) that
        Raging Bull covers – even if Raging Bulls’ instructors execute their trades based on
        technical indicators that they are purportedly observing, such indicators might no longer be
        valid by the time subscribers receive and are able to react to the trade alerts. The lack of
        clarity in the trade alerts means that subscribers might still follow the alerts after the price
        has already moved and the technical indicator has changed, making them vulnerable to
        potentially large losses.

21.     Seventh, Raging Bull’s practice of disseminating such trade alerts to its subscribers –
        usually after the instructors have executed their trades and often on thinly traded stocks and


10
      Noted author Nassim Taleb describes the general problem of observing random outcomes and assigning an
      arbitrary meaning to them in his popular book, “Fooled by Randomness: The Hidden Role of Chance in Life
      and in the Markets.”


                                                      7
                                                                                        PX 26, 1740
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 10 of 74



        options – means that most of its subscribers are expected to experience an adverse price
        impact if and when attempting to mirror the instructors’ trades. A collective attempt of
        many Raging Bull subscribers to mirror a particular trade can have a large price impact on
        a stock’s price, especially in thinly-traded small capitalization or penny stocks and options.

22.     Eighth, even in a perfect world, where subscribers can exactly “mirror” the Raging Bull
        instructors’ trades (i.e., trade at the same time and at the same price) without incurring a
        significant adverse price impact, they would still have suffered sizeable and persistent
        losses. Indeed, the actual trading results of Raging Bull and its co-founders show sizeable
        and consistent losses over many years, including periods of rising stock markets. These
        results are consistent with the general lack of efficacy of technical trading strategies
        implemented by retail traders in the illiquid market sectors promoted by Raging Bull.

23.     Ninth, Raging Bull’s trade alert setup enables its instructors to monetize on gains from the
        price impact resulting from subscribers’ attempts to “mirror” the instructors’ trades (i.e.,
        where instructors exit positions after their subscribers enter, but before their subscribers
        exit). That is, Raging Bull’s instructors are able to “front-run” their subscribers and capture
        profits at the expense of their subscribers who are trying to execute the same trades
        following Raging Bull’s trade alerts. 11

24.     Tenth, despite the evidence that Raging Bull and two of its co-founders have incurred
        substantial trading losses, Raging Bull continues to represent to consumers that its
        instructors, as well as its past and existing subscribers, have achieved win rates and results
        superior to Wall Street hedge funds and other financial institutions, mostly by cherry-
        picking their winning trades and omitting their losses in their presentations. Based on my
        career experience with the efficacy of trading strategies, the win rates claimed by Raging
        Bull and its traders are extremely unlikely to be replicated by retail traders.




11
      “Front-running” occurs when an investor anticipates that other investors will buy (or sell), and that investor
      buys (sells) ahead of the other investors. The result is that the investor benefits from the price-pressure of
      other investors by buying before they buy, and selling before they sell.


                                                          8
                                                                                             PX 26, 1741
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 11 of 74



25.     Lastly, because there is no concrete or viable strategy and because mirroring Raging Bull’s
        own trades is unlikely to yield market-beating returns, consumers who are inexperienced at
        trading, or who have limited capital and time, are extremely unlikely to achieve consistent
        profits and market-beating returns through their subscriptions to Raging Bull’s services.

IV. FACTUAL BACKGROUND

26.     In this section I provide a brief discussion of Raging Bull’s services, and its sales process
        and key products.

        A.     OVERVIEW OF RAGING BULL

27.     Raging Bull is described by one of its founders, Jason Bond, as “a website that specializes
        in education, specifically teaching people to trade stocks.” 12 The company is incorporated
        in Delaware. However, many of its employees work remotely, including the three owners,
        Jason Bond, Jeff Bishop, and Allan Marshall. 13 I understand that Raging Bull’s customers
        pay a subscription fee in return for training materials (playbooks and videos), access to
        chatrooms, and communications in the form of “watch-lists” and “trade alerts.” 14 These
        communications are typically e-mails and text messages claimed to communicate “stocks
        to watch for” and “recommendations” for “when to get in and when to get out of each
        trade.” 15

28.     Raging Bull offers various services with different pricing schedules. My report focuses on
        the training materials presented by Raging Bull’s co-founders, Jason Bond and Jeff Bishop,
        and its “top trader,” Kyle Dennis. 16 A Raging Bull instructor might offer one or more
        services at any point in time. For example, Jason Bond’s offers include Jason Bond Picks


12
      Deposition of Jason Bond, February 19, 2020 (“Bond Deposition”), p. 9.
13    Id. at pp. 11-12.
14
      I note that a limited amount of Raging Bull’s training materials are publicly available. I also understand that
      some of these playbooks may be provided for free at times to existing subscribers as an inducement to attend
      webinars promoting other Raging Bull services.
15
      Raging Bull Product Matrix, October 2019.
16    Raging Bull personnel who create the training materials also call themselves “gurus.” Bond Deposition, p.
      28.



                                                          9
                                                                                              PX 26, 1742
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 12 of 74



        and Weekly Windfalls; Jeff Bishop’s offers include Total Alpha, Bullseye Trade, and
        Weekly Money Multiplier; and Kyle Dennis’ offers include Dollar Ace, Option Rocket,
        and Fast Five Trading. I understand that the various services might provide different sets of
        training materials, but there appears to be overlap in the types of securities (stocks or
        options) being traded and the purported trading approach of the instructors. 17 I explain later
        in my report that across its different services, Raging Bull often repeats and repackages
        common technical trading indicators and terminology. These indicators are “packaged”
        with carefully selected snapshots of cherry-picked historical price movements that illustrate
        how profits can purportedly be easily attained. 18

29.     Consumers become Raging Bull’s customers by paying a quarterly or annual subscription
        fee (with potential “lifetime upgrades”) to obtain access to one or more, or all, of the
        services provided by Raging Bull. 19 The exact materials that Raging Bull provides to
        individual subscribers may depend on the services they subscribe to. In general, Raging
        Bull’s services offer training materials (largely in the form of written manuals such as the
        playbooks and pre-recorded videos narrated by Bond, Bishop or Dennis), watch-lists, and
        “real-time” buy and sell alerts (i.e., trade alerts). 20




17    Id. at p. 85 (“THE WITNESS: …And, generally speaking, all of our gurus are well trained in Japanese
      candlesticks. So we all trade very similar patterns …”). See also Raging Bull Product Matrix, October 2019,
      which explains that the various Raging Bull services focus on finding “momentum” stocks and directional
      options trading using a mix of technical analysis and other indicators.
18
      See, for example, Penny Stock Playbook, pp. 37 – 38 selected a period of two weeks in September to
      illustrate the Fibonacci levels for a stock. Jason Bond uses this example to conclude that “Boom! If you
      were able to buy around $2.75, you could’ve made around 10% off of this.” See also, F01-RAB-0006583
      (“BING, BANG, BOOM! Here’s how to plot Fibonacci levels.”).
19
      Raging Bull Product Matrix, October 2019.
20
      Bond Deposition, pp. 15-16 (“It [Jason Bond Picks] consists of a curriculum, I don't know exactly, but a few
      hundred hours worth of video lessons that I've done over the years…With those video lessons or my
      curriculum then I provide usually some sort of watch list. So I scan for stocks under 10, market caps under
      2 billion. I look for momentum. And then I provide a more focused daily update of what I think fits the
      curriculum. And then there are real time alerts.”), p. 28 (“The commonality between all of them [the different
      services] is you have, as you know, a curriculum, a daily update, sometimes a weekly update, sometimes
      multiple day update. So you have a curriculum, you have a touch point which is more frequent. But not, you
      know, the trader actually buying or selling anything. And then you have the culminating point which is,
      okay, I've taught you. I've shown you what I'm looking at and here's me doing it now, good or bad, and then
      we're going to go back and teach about that the next day. So each one has that commonality.”).



                                                         10
                                                                                             PX 26, 1743
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 13 of 74



30.     The playbooks often start with the premise that, through the playbooks, subscribers will be
        taught concepts and indicators that will turn them into successful traders within a short
        amount of time. They then provide selected ex-post examples of how certain patterns or
        strategies can purportedly be used to generate profits. The different playbooks might have a
        particular focus or illustration on different trades that the Raging Bull instructors
        purportedly executed or considered; however, several common financial concepts relating
        to trading (such as volume, moving average prices, and order types) and technical analysis
        indicators (such as “support,” 21 “resistance,” 22 and “Bollinger Bands” 23) are repeated
        across some of the playbooks, training videos and trade alerts. An example of one of these
        charts is depicted below in Figure 1. The playbooks also repeat generic advice on trading
        “mindset” 24 or “psychology of trading” such as “don’t get too emotional,” and “set realistic
        goals.” 25 I provide a detailed discussion of Raging Bull’s playbooks in the next section. I
        note that similar discussions of common financial concepts and technical indicators are also
        generally provided in Raging Bull’s training videos. 26




21
      Day Trading Playbook, p. 26 (“Support, or support level, is simply the price at which a stock has had
      difficulty breaking below. In other words, buyers were, historically, willing to get into the stock at these
      levels. When the price of a stock reaches a key support level, you should follow the stock closely, as it could
      be a potential entry.”).
22
      Id. (“Contrary to support, resistance is the price at which a stock has had difficulty breaking above. Again,
      if a stock reaches a key resistance level, you should follow closely, as it could uncover some trading
      opportunities. Generally, when a stock reaches the resistance level, this is a point at which sellers are willing
      to step in and either take profits or get short the stock. However, if there’s immense buying pressure and the
      stock breaks above that area, the stock should look to another price level for resistance.”).
23    Id. at p. 41 (“With the Bollinger Bands, you plot a simple moving average with a specified time frame, then
      two standard deviations above and below the SMA. In times of high volatility, the Bollinger Bands widen,
      and the opposite is true for low volatility environments.”).
24
      Penny Stock Playbook, Chapter 6, p. 67.
25
      Day Trading Playbook, Lesson 9, pp. 67 – 70.
26
      For example, see the discussion of technical indicators and chart patterns in Jason Bond Strategy Course
      (Videos 1-10) 2020-08-05_14-44-52.mp4. See also the discussion of chart patterns in Kyle Dennis’ Catalyst
      Buy, Sell, and Stop Zones (2020-09-08_14-20-23).mp4. See also the discussion of support and resistance in
      2 – Profit Kickstarter Videos (2020-08-05_15-50-45).mp4.


                                                          11
                                                                                                PX 26, 1744
               Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 14 of 74




     TCi TI!CAAl'[UTKS INC
 tll!lDt
                             o~n
                             ru,   ..
                                               ., .... ....
                                                     .,       ,
                                                                  Figure 1: Example Playbook Chart

a      -




                                        ....                       .                             ..,
                   Source: Day Trading Playbook, p. 42.

31.          Watch-lists are described by Jason Bond as “a focused snapshot” for a given day. 27 The
             exact content of a watch-list depends on the service and instructor; however, it all typically
             consists of a small number of tickers (stocks or options). Sometimes a watch-list also
             consists of a general discussion of market movements, or promotions for other Raging Bull
             services. Often, watch-lists include brief commentary by Raging Bull instructors about
             certain stock tickers and their recent purported price patterns. 28 Jason Bond’s watch-lists
             may also include charts of specific stocks that he is purportedly watching or looking to buy.
             An example of one of these charts is depicted below in Figure 2. Kyle Dennis’ watch-lists
             specify what he perceives as “Buy Zone,” “Stop Zone,” and “Profit Zone,” as well as the

27
           Bond Deposition, p. 19.
28         See, for example, F01-RAB_DOC-0002830_native.pdf (“NLNK - Fibonacci retracement continuation
           pattern around $12 with a hammer candle Tuesday as well at that level. Range between $14 - $15 for profit
           looks good.”).



                                                                                12
                                                                                                       PX 26, 1745
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 15 of 74



        catalyst dates, for each ticker. 29 However, sometimes watch-lists only include the tickers
        without any further information. 30

                                            Figure 2: Example Watch-List Chart
                         CN ET ChinaNet Online Holdings Inc.   Nasdaq GM                                        @   Stoc kC harts.com
                           Cyclicals I Media Agencies                                                    Thursday 19-Apr-2018
                           Open:        3.410 Ask:             P.E:   -5.98 Opions:           no           T               -7.99%
                           High:        3.600 Ask Size:        EPS:   -052 Arn.lal DiYidend: NIA           Chg:       -0.270
                           Low:         3.000 Bid:             Last Size:   Ydt              NIA           Last        3.110
                           Prev Close: 3.380 Bid Size:         VWAP:            SCTR                       Volume: 1,956,6 17
                          loO CNET ( Dail y) 3. 11                                                                                 5 .50
                          -MA(20) 2.20                                                                                             5.25
                          -MA(SO) 2.<12                                                                                            5.00
                    4 ·80 -MA(200) 1.81
                                                                                                                                   4.75



                         ~};?,""                                                                                                   4.50




                                                                                                                       ~,., ,L
                                                                                                           3.990                   4.25
                                                                                                                        0.0%: 3.98
                                                                                                                                   4.00
                                                                                                                                      13.75
                                                                                                                                            a o

                                     ·,
                         M60      ••
                                                                                                                       50 0% 2.87            .
                   30M                                                                                                 ,,.. ,., '"
                   20M
                                                                                                                      100 0% · 1 7e
                   10M


                         22     2g Feb a      12     20    2e M       re   12        10   2&               1e         23      May
                           RSl (l4) 63,88                                                                                                   go




                         -MACD( 1 2,26,9) 0.178 , 0.005, 0. 1 73                                                                            1.00
                                                                                                                                            0.75



                         ~ : : = 14D2ilf9ISCt1!1!!~===== ==                     =     ====::::=~;;2:::

                                                                                                                                            1.00
                                                                                                                                            0.75
                                                                                                                                      (0429!
                                                                                                                                        1
                                                                                                                                            0.25
                         22     29 Feb5       12     20    26 Mar5         12        19   26   Apr   g     16         23      MilY

          Source: F01-RAB_DOC-0002522.pdf.

32.     Trade alerts are described by Jason Bond as “the end game” and the “culminating point.” 31
        These are typically short e-mails, text messages or chatroom messages alerting people to
        trades that Raging Bull instructors had presumably executed. On some occasions, the
        Raging Bull instructors send e-mails indicating that they have exited a position and



29
      See, for example, F01-RAB-0000358; F01-RAB-0000359; and F01-RAB-0006775.
30
      See, for example, F01-RAB_DOC-0004034_native.pdf (“COF, NVDA, XLF, AAPL, PYPL all also high
      on my list to bet against today. Keep them on your radar as well.”).
31    Bond Deposition, p. 75 (“So a realtime trade alert is – it’s the end game. It’s the culminating point. So the
      basketball team has their strategy, they practice it and then they play their game. This is the game. You’re
      in a realtime environment and applying, you know, your lessons and that daily watch list.”).



                                                                                13
                                                                                                                                             PX 26, 1746
            Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 16 of 74



        captured a profit on that trade (e.g., a sell alert). 32 Alternatively, if the trade involves
        entering a position, then the trade alerts may include the aspirational profit goals of the
        instructors. 33 Trade alerts are generally sent to subscribers after the instructors have made
        the trades. 34While Jason Bond asserted in his sworn deposition that Raging Bull does not
        “recommend that anybody buys or sells anything,” 35 Raging Bull itself describes trade
        alerts as “recommendations” for “when to get into each trade and when to sell out.” 36

33.     I have examined Raging Bull’s purported trading strategies discussed or alluded to in its
        various training videos and playbooks, chatroom logs, watch-lists, and trade alert
        communications. I understand that these purported strategies rely on simple price-
        momentum indicators or price-contrarian indicators. For example, Jason Bond proclaims to
        use a “Fishhook” strategy that attempts to determine when a stock has been “oversold”
        (i.e., a contrarian indicator). 37 He also claims to use a “Continuation Pattern” strategy that
        attempts to determine the opposite, when a stock has been “underbought” by investors (i.e.,
        a price-momentum indicator). 38 Then in his “Fibonacci Retracement” strategy, he appears
        to combine the concepts of price momentum and price contrarian indicators. 39 Further


32    See, for example, F01-RAB_DOC-0002124_native.pdf (“I'm a little nervous holding TLT into the Fed
      meeting later today since there is so much risk around it. I decided it was a good spot to trim half of my
      position here on the TLT MAR 29 2018 119.0 Put, so I sold half @ .85 which is a 55% gain or $3000 profit
      for me in about 2 days.).
33
      See, for example, F01-RAB_DOC-0003500 (“Hi, I bought 3,000 MYO at $9.85 from the watch list. Goal
      is $3 / share + on this if all goes well but always happy with 5-20% in 1-4 days.”).
34    According to Bond’s testimony, it appears that sometimes trade alerts were sent following “virtual trades,”
      i.e., simulated trades that do not require actual money. See Bond Deposition, p. 72 (“Q. When you were
      virtual trading, did you ever send a realtime alert or an e-mail about one of the stocks that you were only
      purchasing in your virtual trading account? A. So did I send realtime alerts on the virtual trades? Q. Yes. A.
      Yes. Q. Did you make it clear that you were virtual trading and not actual trading in those alerts? A. I don’t
      remember if every alert said if it did or it didn’t. But it would have been made clear that this was a virtual
      account.”), p.77 (“THE WITNESS: Our protocol is to have lessons, do a daily watch list, make the trade,
      send the alert. MR. FORCIER: Okay, make the trade, then send the alert. THE WITNESS: That’s correct.”).
35
      Id. at p. 28.
36    Raging Bull Product Matrix, October 2019. For examples of trade alerts, see F01-RAB_DOC-
      0000303_native.pdf, F01-RAB_DOC-0001736_native.pdf, and F01-RAB_DOC-0003750_native.pdf for a
      sample of trade alerts from Jason Bond, Jeff Bishop, and Kyle Dennis respectively.
37
      Jason Bond Strategy Course (Videos 1-10) 2020-08-05_14-44-52.mp4, Minute 1:10.
38
      Id.
39
      Id. at Minute 1:02:12.



                                                         14
                                                                                             PX 26, 1747
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 17 of 74



        complicating this mix of potentially contradictory strategies is Raging Bull’s discussion of
        tracking “catalyst events,” which are major news or earnings events for a particular stock. 40

34.     Many of Raging Bull’s services focus on small capitalization and penny stocks. 41 For
        example, Jason Bond says his focus is on stocks under $10 (per share) with market
        capitalization under $2 billion. Kyle Dennis focuses on biotech stocks, partly due to “the
        small cap benefit,” since these stocks are typically “under $1 billion.” 42 Kyle Dennis also
        offers a service that focuses on option contracts priced at $1 or below. 43 Jeff Bishop’s
        services focus on options in individual stocks, 44 and especially those options that, like
        small capitalization and penny stocks, carry a high amount of risk. 45

        B.     RAGING BULL’S SALES PROCESS AND ADVERTISING CLAIMS

35.     Raging Bull advertises on social media platforms such as Facebook, Twitter, Yahoo!
        Finance, and Youtube.com. 46 Raging Bull’s advertisements aim to attract attention from
        consumers by making several claims.




40
      Id. at Minute 1:54:00.
41
      2019.4.24 Jason_Bond on large cap stock.pdf, p. 2 (“You see, I was able to rake in over $270K in profits in
      the first quarter without trading a single share of a large-cap company.”); Bond Deposition, p. 197. (“But as
      a general rule when it started it was Penny Stock Live, so my focus was penny stocks, and then we called it
      Jason Bond Picks so that we could broaden my focus…But, you know, my main focus over the years was
      stocks under 10, market cap under 2 billion, and I consider those penny stocks. So I teach people how to
      trade, you know, small caps.”).
42
      The $2.9 Million Biotech Trade Playbook, p. 11.
43
      Raging Bull Product Matrix, October 2019, p.4 (“Within his scanning, he is specifically looking for option
      contracts priced at $1 or below …)”.
44
      The Traders Black Book, p. 18.
45
      Positions in options, especially the out of the money and close to expiration options that Jeff Bishop typically
      focuses on, are highly leveraged bets on the price of the underlying stock over short periods of time. Such
      options are a highly leveraged “bet” that a major stock price movement will occur over the short-run—an
      extremely speculative and risky position. Further, options on individual stocks tend to be thinly traded, and
      such thinly traded options tend to have large bid-ask spreads, making them expensive to trade, with a “built-
      in” trading loss before gains can be made.
46
      F01-RAB-0000750.pdf, F01-RAB-0000752.pdf, Bond Deposition, p. 125 and p. 186.



                                                          15
                                                                                               PX 26, 1748
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 18 of 74



36.     Raging Bull’s advertisements claim that its instructors are highly experienced, and well-
        respected traders who have a long history of success. 47 The instructors are depicted as self-
        taught individuals who have gone from financially challenging situations to generating
        large amounts of money through their own trading, 48 and now can enjoy a large amount of
        leisure time. 49

37.     Raging Bull’s advertisements also claim that large-scale profitability can be achieved for
        anyone, with any level of experience and starting level of capital, and that trading is simple
        and requires only minimal effort, such as several minutes per day. 50




47
      Day Trading Playbook, p. 2 (“Jason, founder and CEO of JasonBondPicks.com, is a self-made millionaire
      trader who left the corporate grind to trade professionally. He’s trained well over 10,000 paid members and
      is the #1 stock trading stock advisory service on TrustPilot, which is the best member review site in the
      world. He’s part of the trading education powerhouse, Raging Bull, and he’s been featured on Forbes, The
      Street, Huffington Post, Investing.com, Seeking Alpha as well as the floor of the NYSE.”).
48
      Jason Bond Picks Promo full.pdf, p. 17 (“Here I am on the floor of the New York Stock Exchange with my
      mentor, the Mensa trader, Jeff Bishop. Absolutely awesome. The floor of the New York Stock Exchange.”);
      pp. 13-14 (“I’ve made a ton of money. Oh, well over a million dollars. My top students have taken tiny
      accounts and turned them into over a million dollars.”); Dollar Ace.pdf, p. 2 (“After being down $7,000, I
      [Kyle Dennis] managed to make $44,000 in my first year trading. The next year, I ended up quitting my job
      and making $838,000.”); Fast Five Trading.pdf, p. 1 (“My name is Kyle Dennis, I’m only 29 years old, but
      as you’ll learn in my training, I’m exponentially more qualified to teach you how to trade stocks than anyone
      else you’ll ever meet…”).
49
      2020.6.15 Gmail – Find Cheap Options that Could Run BIG!.pdf (“Little maintenance. Kyle built this
      scanner to do the leg work for him. He doesn’t have to sit and monitor everything. He puts his scanner to
      work and gets notified when the unusual activity strikes!); F01-RAB_DOC-0003541 (“[T]he dream was to
      create passive income. You know, put my money to work, be able to step away, come back later and have
      made more money.”); F01-RAB-0007363 (“Jeff uses a special set of criteria to find stocks that have the
      potential for explosive returns, setting him up to make passive income over the weekend and cash in early
      the following week.”).
50
      Bond sales and ad page.pdf (“I do the work, find, and reveal up to 10 simple trades each week that can make
      you a killing. Learn my system. Trade my system. Keep all the profits.”);
      joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf, p. 43 (“If you give Total Alpha just one hour a
      week, that’s all you need so you can supplement your income. I’m telling you just ten minutes a day can
      transform your account considerably. You can do this at any level you want. It doesn’t matter where you’re
      starting.”), p. 44 (“So you can set up your trade before the market opens, carry on your day and you’re good
      to go.”); Dollar Ace.pdf (“People tell you it’ll take years to become profitable, but that is a complete lie. The
      problem is, most people don’t know the correct strategy to use, and I don’t want you to spend more than
      five minutes per day figuring that out. You want something that is easy to apply, allows you to exponentially
      increase your account, and begin to take bigger positions, and in turn make even more money. And that’s
      why I created Dollar Ace. The beauty of this, is that it’s just as advantageous for a trader with $1,000 in an
      account as it is for $100,000 account, and it can be good in a bull or bear market. So whether the market’s
      going up or down, we are poised for profits.”).



                                                          16
                                                                                                PX 26, 1749
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 19 of 74



38.     In addition, Raging Bull’s paid advertisements claim that large amounts of trading gains
        can be made easily within short periods of time (such as days or weeks). 51 Raging Bull
        repeatedly claims that its instructors will perform the market research and identify
        profitable trading opportunities so that its customers do not have to do the “heavy lifting.” 52
        Raging Bull also claims that its trading strategies are simple and, once taught, customers
        will be able to easily implement these trading strategies on their own and become
        successful traders. 53 Figure 3 illustrates Raging Bull’s claims that its services can help
        subscribers generate substantial wealth easily and effortlessly.




51
      See for example, Fast Five Trading.pdf (“First day first trade with this service and up nearly 20% thanks a
      million Kyle!”); joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf, p. 16 (“Brian B.: I’m up $10,000
      on the trade so far and sold some already, $36,000 on the day. Thanks.”); and checkout_package_bullseye
      trades.pdf (“I held this one for 3 weeks. Got in on 12/23/2019 at $6.10, rode it all the way up and watched
      it come off it’s highs today 1/14/2020 ended up selling at $22.81. Nice 374% gainer to start the year off
      right! It could have been better but I was washing the truck and missed the peak yesterday… Thanks for this
      one!”).
52
      Total Alpha Trading.pdf, p. 2 (“You don’t need to be a genius to profit from Total Alpha – leave the heavy
      lifting to Jeff! Just look at these regular traders who have recently profited from Jeff’s no-BS trade alerts
      and research by joining Total Alpha”), p.4 (“Total Alpha is a complete service designed to pinpoint
      profitable trades, get in at the right price, and exit with a profit. And at any one moment there are a multitude
      of trading opportunities for you to take, or simply sit back and watch to see how different trades unfold.”);
      Dollar Ace.pdf, p. 5 (“So first off, my scanner is pretty advanced. There’s numbers flying everywhere guys,
      and I take hours each morning to analyze everything, but that’s okay. I’m at my desk sitting there. That’s
      my job. I do additional research on these contracts that my scanner spits out, to make sure I’ve got complete
      conviction. Research that you simply don’t want to waste your time with. Trust me.”);
      checkout_package_bullseye trades.pdf (“Simplify your trading with Jeff’s highest-conviction trade ideas.
      Bullseye Trading is all about 1 trade, 1 time a week, sent directly to you inbox every Monday morning
      before market open. It’s that easy. Bullseye Trades are actionable, easy to execute ideas delivered directly
      to you. Fully researched, vetted and millionaire trader approved.”) (Emphasis from source).
53    joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf, pp. 6-7 (“Anyways, there are three distinct phases
      that I’ve used to generate huge returns like these over and over again. And now you can, too. Because no
      matter what happens in the stock market, a stock is going to go through these three phases over and over
      again.”), p. 14 (“You’ll be able to look at a stock and know what phase it’s in, how you’re going to profit
      from it and when the opportunity is perfect for you. Basically, what I’ve created is a picture book of trading,
      all right? It’s a picture book. It gives you the exact visual that you need when a stock is in one of the three
      phases and what to do when that happens.”); Jason Bond Picks Promo full.pdf, p. 8 (“My strategy is so
      simple, if you can – if you can see a fishhook on a chart, if you can see a pennant on a chart and a rocket on
      a chart, you will know the three things that I’ve used to create millions of dollars.”).


                                                          17
                                                                                                PX 26, 1750
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 20 of 74



                            Figure 3: Examples of Raging Bull's Advertised Prices

         In less than 50 d ays, I h ave gro wn m y $3,000 a ccount
         by 365% t rad ing part-time fro m h ome.




                                                                                                    ,.__         W.W. L.-.     O.-.      Tr- . let
            Portfolios
                                                                                              • -" :      """' .!. DoM-.. G__,,

            SMail   _,t Chli!enge-«lt1                   ,....,.,..,..........   s ~ 30

                         HEATH ROBINSON
                         Got in at 3.2 0 an d just sold out at 7.90. Snagged a 14 7% gain in a
                         matter of 2 days. Jeff.... You're the real deal my friend! Thanks!

          "The problem is most people don't know the correct strategy to use and I don't want
          you to sp end m ore than five minutes per day figuring that out. You want something
          that is easy to apply, allows you to exponentially increase your account and begin to
          take bigger positions and, in turn, make even more money. And that's why I created
          Dollar Ace."- Kyle Dennis (emphasis added)
         ImagIne navIng tne power 10 s1an wItn a small $10.000 tlrcKerage account. anCI In a reIativeIy snort period 01 time. transrorm
         that small arnounl inlo a cool $ 1,000,000 dollars ln cash•

         How?
         By trading Pe nny Stocks from the c omfort o f home. Or if you prefe1. you can do it from yo ur o ffice comp uter. H eck, you can
         eve11 "90 mol.>lle" anc.J make your 1Iade, rro11I a11 IPod 01 s111arlµl1011e! Trusl me. 1rs lo lally µossll.>le. l'lf' sure t.>ecause rve
         already done It. But I've never made a mllllon dollars with people watching.

         Well that's ab out t o change!



      Sources: profit prism checkout.pd[; checkout__package_bullseye trades.pd[; DollarAce full.pdf; PennyPro &
      Profit Prism sales page.pdf.

V.    RAGING BULL'S PURPORTED STRATEGIES ARE NOT CONCRETE OR
      IMPLEMENT ABLE FOR CONSUMERS SEEKING TO GENERATE MARKET-
      BEATING RETURNS

39.   As discussed above, Raging Bull claims that its training materials will teach its subscribers
      to become successful traders within a sho1t amount of time. fu this section, I review a
      sample of Raging Bull's playbooks in detail, and show that, what are described as trading
      strntegies in these playbooks lack stmcture and clarity, and are not sufficiently concrete to
      be implementable (subsection A). Fmther, Raging Bull's instm ctors at times make
      contradicto1y statements about the use of ce1tain trading indicators they pmpo1tedly teach,
      making it confusing to subscribers (subsection B). The technical trading indicators "taught"
      by Raging Bull's instm ctors are not eas y to implement; in addition, their pmpo1ted


                                                                                  18
                                                                                                                                      PX 26, 1751
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 21 of 74



        application on small and illiquid stocks make them highly unlikely to have “market-beating
        return” potential (subsections C and D). Without concrete and implementable trading
        strategies, Raging Bull’s subscribers are left with only the trade alerts to try to execute their
        trades (subsection E).

        A.    RAGING BULL DOES NOT PROVIDE SUBSCRIBERS WITH CONCRETE AND
              IMPLEMENTABLE TRADING STRATEGIES

40.     Raging Bull’s purported trading strategies are communicated to its subscribers via training
        materials such as playbooks and training videos, as well as e-mail communications. In this
        section, I discuss and provide my assessment of what Raging Bull purportedly teaches its
        subscribers, based on my review of the materials referenced in Appendix B. 54

41.     Below, I first provide a summary of my opinions with respect to Raging Bull’s purported
        trading strategies, and I then provide a detailed discussion of each of the four playbooks.

              1.     Raging Bull Repackages Generic Concepts without Providing Its
                     Subscribers with any Implementable and Reliable Trading
                     Strategies

42.     Raging Bull’s purported trading strategies are supposedly based on the notion that patterns
        of historical prices can be indicative of future prices, and, therefore, can be used to trade on
        and generate profits. This notion is much of the premise underlying what is commonly
        referred to as “technical analysis,” i.e., analysis that seeks to predict future price
        movements by examining historical patterns (typically approximated by “technical trading
        indicators”) in prices and trading volume. The practice of analyzing historical market data,
        including prices, trading volumes, and price trends, and relying on technical trading
        indicators to predict future prices of securities is not new. This type of analysis has existed



54
      While my discussion in this section focuses on the content of Raging Bull’s playbooks, I note that similar
      content is also disseminated by Raging Bull instructors through their training videos and their e-mails. My
      opinions about the playbooks (with regard to their lack of concreteness, clarity, and structure) also apply to
      the training videos and e-mail communication that I have reviewed. Across all training materials, Raging
      Bull instructors typically mention technical trading indicators (such as “Fibonacci retracements,” “oversold
      fish hook,” “rockets,” “breakouts” etc.) without providing a clear guidance for subscribers to be able to
      implement the indicators on their own.



                                                         19
                                                                                             PX 26, 1752
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 22 of 74



        for (at least) several decades and is generally known as "technical analysis." 55 A well-
        known academic text on investments 56 discusses technical analysis and the approach of
        technicians (analysts who apply technical analysis) as:

          The technician usually attempts to predict short-term price movements and thus
          makes recommendations concerning the timing of purchases and sale of either
          specific stocks or groups of stocks (such as industries) or stocks in general. …
          Thus technicians assert that the study of past patterns of variables such as prices
          and volumes will allow the investor to accurately identify times when certain
          specific stocks (or groups or stocks, or the market in general) are either overpriced
          or underpriced. Most (but not all) technical analysts rely on charts of stock prices
          and trading volumes. 57 [emphasis in original]

43.     Technical trading indicators and strategies designed around the use of these indicators, by
        their very nature, are often complicated and require significant resources, rigor, and
        precision in their application. Therefore, technical trading indicators, when used, are
        typically deployed by sophisticated and experienced traders, such as high-frequency
        algorithmic traders or the trading operations of a professional investment organization (e.g.,
        Goldman Sachs). In my experience, it is ill-advised for retail traders, especially those who
        are new to such strategies, to engage in highly risky technical strategies that have an
        expectation of losses, particularly in the sectors that are targeted by Raging Bull. One
        reason is that such retail traders may be trading against computer algorithms that detect
        price patterns within a fraction of a second and trade well before a human can reasonably
        detect a pattern and trade on it.



55
      “Technical analysis is the study of the internal stock exchange information as such. The word technical
      implies a study of the market itself and not of those external factors which are reflected in the market. …
      [A]ll the relevant factors, whatever they may be, can be reduced to the volume of the stock exchange
      transactions and the level of share prices; … The methodology of technical analysis … rests upon the
      assumption that history tends to repeat itself in the stock exchange. If a certain pattern of activity has in the
      past produced certain results nine times out of ten, one can assume a strong likelihood of the same outcome
      whenever this pattern appears in the future. It should be emphasized, however, that a large part of the
      methodology of technical analysis lacks a strictly logical explanation.” Felix Rosenfeld (ed.), The Evaluation
      of Ordinary Shares pp. 297-298, 1975.
56
      Sharpe, William F., Gordon J. Alexander, and Jeffery V. Bailey, Investments - 6th Edition, Prentice Hall,
      Inc., 1995. (One of the authors, William Sharpe, won the Nobel Prize in Economics in 1990.).
57
      Id. at p. 746.



                                                          20
                                                                                                PX 26, 1753
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 23 of 74



44.     I have researched the efficacy of various trading strategies and worked with major financial
        institutions, including GSAM (a top quantitative investing firm), to implement such
        strategies in professionally managed portfolios in an attempt to generate “signals” that have
        an expectation of producing market-beating returns. 58 Some of these trading strategies have
        involved technical trading indicators, including price momentum, earnings momentum, and
        analyst earnings forecast momentum. In my experience, only the most sophisticated
        investors with substantial advantages in the speed of receiving and processing market
        information, as well as in minimizing the market impact of such trades, can earn
        (relatively) consistent market-beating returns – and even then, such returns are much more
        likely to be earned in the large- and mid-capitalization sectors of the stock market.
        Generating market-beating returns over time in small-capitalization stocks is extremely
        difficult and rare, even among professional investors. I elaborate further on the inherent
        issues associated with retail traders’ trading in small-capitalization stocks—the subset of
        stocks that Raging Bull “recommends”—in section C.

45.     Beyond these difficulties in achieving market-beating returns in the sectors promulgated by
        Raging Bull, I have found no evidence in my review of Raging Bull’s training materials or
        other communications with its subscribers that suggests that Raging Bull and its trading
        “gurus” deploy a market-beating trading strategy. What Raging Bull refers to as trading
        strategies are essentially a collection of general technical trading indicators or concepts,
        and, in contrast to what Raging Bull’s instructors claim, are not concrete or easily
        implementable.

46.     First, while the construction of technical trading indicators is dependent on the window(s)
        of historical data a trader uses, Raging Bull’s instructors generally do not provide its
        subscribers with clear guidance or specific instructions regarding the past time horizon over
        which such indicators should be constructed when considering prospective trades. This, in



58
      “Market-beating return” is defined as the rate-of-return of an investment, or portfolio, above that of a passive
      investment over the same time-period in a broad market index (or a properly weighted set of broad-market
      indexes). My scientific textbook describes various models that are prescribed in measuring such market-
      based returns. See Bernd Fischer and Russ Wermers, “Performance Evaluation and Attribution of Security
      Portfolios,” Elsevier Press, 2012.


                                                          21
                                                                                               PX 26, 1754
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 24 of 74



        turn, implies that subscribers do not have any clarity on when to enter a position in a stock
        or how long to hold a stock once a position has been established. In other words, Raging
        Bull’s instructors do not provide its subscribers with a clear and unambiguous entry and
        exit strategy. Again, setting aside that Raging Bull instructors’ presentation and use of
        technical indicators (as displayed in their training materials and trade alerts) are vague and
        sometimes contradictory, technical trading strategies by their very nature are time-
        sensitive, 59 and therefore, omissions of clear entry and exit points are likely to set up
        Raging Bull’s subscribers for failure.

47.     Second, while Raging Bull instructors admit that their purported trading strategies are “an
        art” and do not always work, they do not clearly explain the circumstances under which the
        strategies do not work as described. This is because trading in general, and trading on
        technical indicators in particular, is inherently complex and requires computing and human
        capital resources, which is not how Raging Bull portrays it in its marketing materials. As a
        result, consumers who rely on Raging Bull’s training materials, especially those that are
        inexperienced to trading and are wealth-constrained, are unlikely to be able to identify
        profitable trading opportunities and easily or quickly achieve market-beating returns on
        their own.

48.     Further, Raging Bull’s training materials across its different services are a “repackaging” of
        generic concepts and information. This information, which can be found freely available
        from other public sources, 60 is repackaged with examples that seemingly illustrate simple,


59    Technical trading strategies, as they are used by Raging Bull instructors, rely on short-term patterns in prices.
      These short-term patterns are “time-sensitive” since, if they do materialize, they are often only short-lived,
      and as a result, it is important for traders (i.e., Raging Bull’s subscribers) to pay close attention and to react
      quickly to these patterns. This is especially true in the volatile sectors (e.g., small-cap or penny stocks) on
      which Raging Bull is especially focused in training their subscribers.
60
      For example, the playbooks include various standard definitions and terms commonly used in the context of
      trading securities, such as volume, volume weighted average prices, moving average prices, order types,
      floating shares, and option payoffs, among other things. This information can be easily found in publicly
      available sources and educational content of brokerage sites such as Vanguard, Fidelity, or Charles Schwab.
      See Vanguard Investor Education, available at: https://investor.vanguard.com/investing/investor-education;
      and Fidelity Financial basics, available at: https://www.fidelity.com/financial-basics/overview. In addition,
      the United States Securities and Exchange Commission (“SEC”) includes an “Investor Information” section
      on its website with simple definitions of financial terms and answers to common questions for individual
      investors. See https://www.sec.gov/page/investor-section-landing and https://www.sec.gov/fast-answers.



                                                           22
                                                                                                PX 26, 1755
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 25 of 74



        clean, and clear-cut patterns of profit generation. The examples create the impression that
        (i) the instructors have relied on such information to turn themselves into wealthy
        individuals, and (ii) subscribers can simply rely on Raging Bull’s materials and services
        and apply these generic concepts to achieve similar wealth-building results. Such examples,
        coupled with a marketing campaign claiming that trading is simple and would require
        minimal effort, are unlikely to provide consumers with an accurate appreciation of the
        complexity inherent in any trading strategy that attempts to exploit these concepts, as well
        as the nature of trading itself.

              2.     A Review of Raging Bull’s Playbooks

Jason Bond’s Day Trading Playbook

49.     Jason Bond’s Day Trading Playbook is presented as: “With this course, you could get up to
        pace on how to day trade, and if you work hard and allocate enough time to the markets,
        you could potentially be one of those success stories.” 61 The Day Trading Playbook
        consists of nine “lessons.” The lessons first explain common financial concepts related to
        trading such as volume, volume-weighted-average prices, moving-average prices, short-
        selling, margin accounts, floating shares, and order types. The lessons also purport to
        explain the concept of candlestick charts and how, according to Jason Bond, different
        “shapes” of candlestick charts using historical stock prices can be used to infer the future
        direction of a stock’s price. 62 Jason Bond then presents the “Important Chart Patterns for
        Day Trading,” which relies on (i) technical trading indicators such as “support,” 63



      Similarly, the key concepts discussed in Kyle Dennis’ training materials, such as the standard phases of
      clinical trials, can be found from public sites such as the U.S. Food and Drug Administration, the National
      Comprehensive Cancer Network or the American Cancer Society. See National Comprehensive Cancer
      Network, available at: https://www.nccn.org/patients/resources/clinical trials/phases.aspx; U.S. Food and
      Drug Administration, available at:https://www.fda.gov/patients/drug-development-process/step-3-clinical-
      research; and American Cancer Society, available at:https://www.cancer.org/treatment/treatments-and-side-
      effects/clinical-trials/what-you-need-to-know/phases-of-clinical-trials.html.
61    Day Trading Playbook, p. 3.
62
      For example, the Playbook discusses terms such as “bottoming tails,” “topping tails,” “hammer,” and
      “inverted hammer.”
63
      Day Trading Playbook, p. 26 (“Support, or support level, is simply the price at which a stock has had
      difficulty breaking below. In other words, buyers were, historically, willing to get into the stock at these



                                                        23
                                                                                            PX 26, 1756
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 26 of 74



        “resistance,” 64 and “Bollinger Bands,” 65 and (ii) patterns observed from candle stick charts
        of stock prices. According to Jason Bond, these patterns can purportedly signal or reveal to
        subscribers the “right” entry and exit timing when trading in stocks. 66 Last, Jason Bond
        discusses the “Psychology of Trading,” which includes general advice such as “don’t get
        too emotional,” and “realize you’re wrong, when you are.” 67

50.     The supposedly “important chart patterns” in the Day Trading Playbook are presented with
        charts of historical prices that illustrate how these purported patterns work from an ex-post
        perspective. These patterns are constructed over different time horizons of stock price
        movements, ranging from a few hours to a few months. 68 Jason Bond does not “teach”
        consumers what to do here when trading on these purported patterns. He only illustrates
        historical purported stock price patterns. For example there is no guidance on what is the
        “right” time horizon over which such patterns should be observed, how long to hold once a
        position has been established, what is the optimal timing to exit, and whether there are
        circumstances when these patterns do not work as described, and, if so, what to look out
        for. Similarly, regarding his “lessons” on day trading with Bollinger Bands and momentum
        trading strategies, Jason Bond fails to provide any clear guidance here on how to leverage
        these technical indicators to implement a forward-looking trading strategy. Rather, Jason



      levels. When the price of a stock reaches a key support level, you should follow the stock closely, as it could
      be a potential entry.”).
64
      Id. (“Contrary to support, resistance is the price at which a stock has had difficulty breaking above. Again,
      if a stock reaches a key resistance level, you should follow closely, as it could uncover some trading
      opportunities. Generally, when a stock reaches the resistance level, this is a point at which sellers are willing
      to step in and either take profits or get short the stock. However, if there’s immense buying pressure and the
      stock breaks above that area, the stock should look to another price level for resistance.”).
65
      Id. at p. 41 (“With the Bollinger Bands, you plot a simple moving average with a specified time frame, then
      two standard deviations above and below the SMA. In times of high volatility, the Bollinger Bands widen,
      and the opposite is true for low volatility environments.”).
66
      Id. at p. 9 (“Now, you’ll generally want to look to enter a stock exhibiting a bottoming tail at the end of a
      downtrend. That in mind, bears may be losing steam, and the trend could potentially shift to a neutral or
      bullish state.”), and p. 16 (“If you look at the chart, TWTR had some bearish trading but closed with an
      inverted hammer pattern thereafter. Now, for those who were short the stock, it might be an indication for
      them to close out their position. On the other hand, those who are looking for a potential entry to get long,
      might look to get in at this spot.”)
67
      Id. at pp. 67 – 70 (Lesson 9)..
68
      Id. at pp. 33 – 39 (see figures).



                                                          24
                                                                                                PX 26, 1757
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 27 of 74



        Bond himself states, “Charting is an art, and not all patterns are set in stone. Therefore,
        you’ll need some practice, and remember that not all patterns work, they just indicate that
        the stock might have a high probability to move in that direction.” 69

Jason Bond’s “Penny Stock 101 Penny Stock Power Playbook”

51.     Jason Bond’s “Penny Stock 101 Penny Power Playbook” (the “Penny Stock Playbook”) is
        presented with the opening statement: “Become a Penny Stock Pro in Less than 5 days” on
        the front page. However, the preface and the conclusion of the playbook contradict the
        opening statement, as each conveys the message of “don’t think that once you finish this
        book that you’ll be able to make a fortune overnight.” 70 The Penny Stock Playbook focuses
        on stocks with a trading price less than $5, which Jason Bond considers as “cheap” and
        “offer[ing] the best risk-reward ratio of any asset class around.” 71 It first explains “the
        basics of penny stocks” and why they are “great.” 72 It then repeats many of the trading
        concepts discussed in Day Trading Playbook. The Penny Stock Playbook presents
        “Fibonacci retracements” as Jason Bond’s “bread-and-butter” trading strategy. 73 It also
        gives examples of a wide range of “catalysts” and “trading opportunities.” 74 Last, it repeats
        similar advice as that stated in in the Day Trading Playbook regarding the “trading
        mindset.”



69    Id. at p. 7 (Lesson 1).
70
      Penny Stock Playbook, p. 2 and p. 75 (“Don’t look at this book as a be all and end all because it’s not.
      You’re going to have to put in time, dedication and get screen time.”).
71
      Id. at p. 4.
72
      Id. at p. 4 (“You’ve probably heard one person tell you penny stocks are bad and you could lose your entire
      life savings in them. Well, it’s not penny stocks that are bad, that’s just poor risk management. In my opinion,
      I think penny stocks are great. Let me tell you why...I truly believe they offer the best risk-reward ratio of
      any asset class around. If you’ve got grit, do your due diligence, and continue learning about the game, I
      think you could potentially double your account size within a year.”).
73
      Id. at p. 34.
74
      According to Jason Bond, “catalysts” and “trading opportunities” refer to corporate actions, earnings
      releases, capital raising (e.g., bond or equity issuances), changes in corporate management team, market
      short squeezes (a term that refers to short-sellers being “squeezed” when prices increase and they lose money
      – then have trouble buying shares to eliminate their short exposure from sellers who refuse to sell until they
      have achieved a very favorable, i.e., higher, price), and other industry news events. See Penny Stock
      Playbook, pp. 49 – 54. These are nothing more than events or information, the disclosure of which could
      materially affect a company’s stock price (positively or negatively).



                                                          25
                                                                                               PX 26, 1758
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 28 of 74



52.     With regard to his “bread-and-butter setup,” Jason Bond states:

          “When you’re using a Fibonacci retracement, you plot the Fibonacci retracement
          on two extreme points. The ratios are 0%, 23.6%, 38.2%, 50%, 61.8% and 100%.
          When these levels are defined, there are horizontal lines drawn at these points,
          which could help to identify support and resistance levels. When you’re first
          starting out, you don’t want to chase stocks on momentum, and that’s where the
          Fibonacci retracement comes into play. If I see a stock up or down 50%, I’m
          going to wait for it to reach a Fibonacci retracement level and try to get in at one
          of those levels. But I don’t just buy if it reaches any Fibonacci level...I like to get
          in when the stock retraces to the 50% and 61.8% level.” 75

53.     Jason Bond goes on to provide selective examples of past prices of four stocks where the
        use of Fibonacci retracement would have purportedly generated substantial profits. In the
        first example, the 23.6%, 38.2%, 50%, and 61.8% levels underlying the Fibonacci
        retracement are estimated from the price range of the stock over a two-week period. In the
        other three examples, the price levels underlying the Fibonacci retracement are estimated
        over either a three-month or one-month historical price range. While from an ex-post
        perspective, these examples appear to constitute a potentially winning strategy, the Penny
        Stock Power Playbook does not provide any specific rules or guidance on how to create the
        Fibonacci retracement price levels on an ex-ante basis. For example, Jason Bond fails to
        say whether consumers should look at the past three weeks, or one month, or three months,
        a combination of these horizons, or some other time horizon when calculating a Fibonacci
        retracement. In fact, Jason Bond ends the discussion with the note: “[k]eep in mind, the
        Fibonacci retracement doesn’t work 100% of the time, but it works more often than not.” 76

Kyle Dennis’ “The $2.9 Million Biotech Trade Playbook”

54.     Kyle Dennis’ “The $2.9 Million Biotech Trade Playbook” (the “Biotech Playbook”) claims
        to teach subscribers how Kyle Dennis “turned $15,253 into over $2,900,000 trading biotech
        stocks.” 77 It claims to be a “playbook to potentially generating what some call ‘unrealistic’


75
      Id. at p. 35.
76
      Id. at p. 41.
77
      The $2.9 Million Biotech Trade Playbook, cover page.



                                                     26
                                                                                     PX 26, 1759
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 29 of 74



        profits” and “a step-by-step walkthrough of how I [Kyle Dennis] select upcoming biotech
        catalyst events in the market to catch potentially explosive profit movements.” 78 The
        Biotech Playbook starts with a brief introduction to the biotech sector and the 10 reasons to
        trade in this sector, citing that biotech companies have been outperforming the S&P 500,
        and are still “flying below the radar” due to their small size, and therefore, “individual
        investors” supposedly have an “added advantage” when it comes to information research. 79

55.     In the Biotech Playbook, Kyle Dennis purports to explain his “catalyst strategy.”
        According to Kyle Dennis, a catalyst is “an event that moves the price of a stock up or
        down,” and for biotech firms, Dennis identifies the different phases of clinical trials as
        catalysts. More specifically, Dennis explains: “[the catalyst strategy] primarily involves
        following these kinds of events. I’ll follow important events that may be coming, and I’ll
        trade the stock in anticipation of the event. Generally, if a stock has a positive catalyst, it
        will go up, and vice versa.” 80

56.     The catalyst strategy, as described in the Biotech Playbook, is not a strategy that
        subscribers can easily and effectively implement. To illustrate how this purported strategy
        would work in the real world, Kyle Dennis provides the example of a company called
        Vericel Corp. on or around January 3, 2017, when the company was waiting for an FDA
        approval. He notes that, leading up to the FDA approval date, the stock price trended
        upward, and claims to have made a profit from this upward trend. 81 Kyle Dennis then
        shows another example of a catalyst relating to the Phase II data release of a company
        called Oncomed Pharmaceuticals, Inc. He points out that, in this case, the event was
        preceded by a declining stock price. 82 In these examples, there is no clear guidance given to
        help consumers distinguish between “positive catalysts” and “negative catalysts” on an ex-
        ante basis. Further, while the purported catalyst strategy relies on trading “in anticipation”
        of catalyst events, there is no clear indicator or guidance to help consumers time their entry


78
      Id. at p. 2.
79
      Id. at p. 11.
80
      Id. at p. 14.
81
      Id. at p. 16.
82
      Id. at p. 17.


                                                    27
                                                                                      PX 26, 1760
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 30 of 74



        and exit on these trades; for example, whether consumers should enter a stock trade a few
        days (as opposed to a few weeks) before the date of the catalyst event, and when should
        they exit. This lack of clarity in an exit strategy poses significant risks to a retail trader. For
        example, a stock with an upcoming “catalyst event” (such as an earnings announcement)
        can experience a pre-event price movement, due to some well-informed investors (such as
        sell-side stock analysts, mutual funds, or hedge funds) correctly anticipating the outcome of
        the catalyst event.

Jeff Bishop’s The Trader’s Black Book

57.     Jeff Bishop’s “The Trader’s Black Book” starts with a foreword from Jason Bond about
        Jeff Bishop, claiming that “Jeff’s Bullseye Trades help investors get started in the
        market…Jeff picks out his best trade idea for the week and delivers you one winner after
        another. More importantly, he shows you how he picks them.” 83 The Trader’s Black Book
        reiterates common textbook definitions of call and put options terminology (such as option
        premiums, strike prices, expiration date, and payoff charts) and presents basic information
        on how options trading works generally, including how options are displayed (option
        chain) and the types of options trading available (buy or write options, trading for hedging
        purposes or “directional bets,” and “spread trading”). It also outlines the different factors
        that affect option values and “the Greeks” (i.e., delta, gamma, theta, vega, and rho). 84 The
        Trader’s Black Book appears to assume that the reader is already familiar with trading
        concepts or terminology covered in other Raging Bull playbooks (such as “support,”
        “resistance,” “moving average prices,” and “Fibonacci retracements”).

58.     While The Trader’s Black Book introduces financial concepts that are inherently complex
        in nature, Jeff Bishop does not provide sufficient information for the reader to obtain a
        clear grasp of the concepts and how they are typically applied in actual trading scenarios.
        For example, when discussing the “Greeks,” the Trader’s Black Book states “we’ll [Jeff



83
      The Trader’s Black Book, p. 5.
84    These are variables that measure how the price of an option might change when factors such as stock prices,
      volatility or time to expiration changes.



                                                       28
                                                                                           PX 26, 1761
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 31 of 74



        Bishop] give you the fancy Greeks so you can impress your friends!” 85 It then presents a
        number of charts to illustrate the concepts without explaining how these concepts are
        derived, or how to properly interpret or implement them. 86 Similar to other Raging Bull
        playbooks, while discussing concepts related to technical analysis, The Trader’s Black
        Book does not provide any concrete trading strategies that consumers can implement in a
        straightforward manner. Jeff Bishop then goes on to promote other Raging Bull services,
        such as Dollar Ace, stating that these services can help to substantially “simplify” the
        trading process:

          “Okay, so I’ll be honest. There can be a lot to this when you’re first getting
          started. One of the most common questions I get is ‘where do I even start’...
          There are services out there that make it stupidly simple to follow along and make
          huge profits. If you’re like most people, then you don’t have the time to watch the
          market like a hawk, analyze countless charts and keep tabs on related events. This
          is why thousands of traders subscribe to services like Dollar Ace. This service
          greatly simplifies the trading experience by alerting members when unusual
          options activity is detected by Kyle Dennis’ proprietary scanner.” 87

        B.     RAGING BULL’S INSTRUCTORS CONTRADICT EACH OTHER IN THE USE OF
               CERTAIN TECHNICAL TRADING INDICATORS

59.     Not only are Raging Bull’s purported trading strategies not concrete and lack clarity for
        implementation purposes, but its instructors appear to contradict each other at times on how
        the concepts underlying these technical trading indicators work. Such contradictions or
        inconsistencies can be confusing to consumers who are trying to understand and apply
        these technical indicators to their live trade scenarios.




85
      The Trader’s Black Book, p. 23.
86
      For example, in discussing “delta,” Bishop says in the playbook: “Delta is known as the ‘price sensitivity’.
      As you get closer to expiration, Delta changes. The rate of that change is known as Gamma.” It then provides
      a chart titled “Delta Curve for a ‘100 Strike’ Call.” There is no detailed explanation of how such a curve
      was constructed, how to interpret the different values along the curve, and how to use this concept in practice.
      See The Trader’s Black Book, p. 24.
87
      The Trader’s Black Book, pp. 57-58.



                                                          29
                                                                                               PX 26, 1762
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 32 of 74



60.     Jason Bond says in his Day Trading Playbook that he only uses four indicators, which are
        the 50-day and 200-day simple moving average prices, volume of trading, and volume-
        weighted average prices. He then adds the relative strength index as another indicator that
        new traders might find useful. 88 In contrast, Jeff Bishop, in his live webinar for Total
        Alpha, dismisses these same indicators as “a bunch of garbage.” 89 In an e-mail to Total
        Alpha subscribers, Jeff Bishop further states: “I’ll start off by saying that I’m not a big fan
        of indicators. There are far too many of them, and folks rely on them way too often.” 90

61.     As another example, Jason Bond claims that he use the crossovers between the 50-day
        simple moving average price line and the 200-day simple moving average price line as
        indicators to help “traders discern whether a stock is trending higher or lower.” 91 Jeff
        Bishop, on the other hand, teaches a purported “money pattern” which relies on the
        “crossover of the 13-period simple moving average with the 30-period moving average.” 92
        These conflicting statements or instructions again illustrate that Raging Bull’s purported
        strategies are not defined in any way that is explicit, consistent, or unambiguous.

        C.     RAGING BULL FOCUSES ON SECTORS OF THE MARKET WITH LOW
               LIQUIDITY WHERE TECHNICAL TRADING INDICATORS USED BY RAGING
               BULL ARE HIGHLY UNLIKELY TO BE PROFITABLE

62.     I discuss above that Raging Bull instructors focus on trading in small-capitalization and
        penny stocks, and encourage their subscribers to do the same. I have also mentioned that,
        from my experience, generating consistent profits or market-beating returns in this sector of
        stocks is extremely difficult and rare. The reason for the difficulty in generating market-



88
      Day Trading Playbook, p. 22 (Lesson 2) (“It’s that simple. I only use four indicators…”).
89    joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf, p. 18 (“So first up, let’s take a look at Netflix. Now,
      what you see here is a confusing chart. I mean, you’ve got relative strength index. You’ve got some moving
      average lines, some highs, some lows, some volume indicators. Honestly, it’s really a bunch of garbage.
      They think it’s useful to you, but it’s not. People are just trying to sell you more data.”).
90
      2020.4.2 Total Alpha strategy (crossover).pdf
91
      Day Trading Playbook, pp. 18 – 19.
92    The Trader’s Black Book, p. 66. In this example, Bishop’s mention of “period” refers to an hour. See The
      Trader’s Black Book, p. 55 (“Focus on your a+ setups. For me, that’s the 13-30 hourly moving average
      crossover…”).



                                                         30
                                                                                              PX 26, 1763
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 33 of 74



        beating returns in small-capitalization stocks is due to several countervailing forces
        impacting retail traders or investors in such markets, which I explain in this section.

63.     First, small-capitalization stocks have large bid-ask spreads, 93 due to the low liquidity of
        this sector. This means trading in these stocks is more expensive (relative to mid- and
        large-capitalization stocks). Further, since the prevailing bid or ask can be a quotation for a
        very small number of shares, the probability of getting an order filled at a favorable price is
        likely to be low. This, in turn, implies that in these stocks, there is a large trade-off between
        the “speed” at which an order can be filled and the trading cost (including the adverse price
        impact which I discuss below) that a retail trader is likely to incur. This trade-off is
        especially important when several traders trade in the same direction, such as when Raging
        Bull’s subscribers attempt to mimic their instructors’ trades. I revisit this discussion in
        section VI.

64.     Second, in these markets, stocks tend to be illiquid, and therefore the price impact of trades
        is likely to be high. 94 For instance, trading even $10,000 in a low-volume stock can be
        expected to move the price – upwards for buys, downward for sells. This disadvantage is
        additive to the relatively wide quoted bid-ask spread, compounding the cost of trading.


93
      The bid-ask spread represents the difference between the price quoted for an immediate sale (the bid price)
      and that for an immediate purchase (the ask price) of a security. This spread, which is the ask minus bid
      price per share, is one component of trading costs, since to obtain “immediacy” (i.e., to buy or sell
      immediately), a trader has to pay the spread (as opposed to entering a “limit order,” a set price at which the
      trader is willing to buy or willing to sell). The existence of a spread means that investors must buy at a higher
      price (the ask) than the price at which they can sell (the bid), if they enter a market order (which is executed
      at the best prevailing ask, for a buy, or bid, for a sell). Another trade cost, on top of the bid-ask spread, is
      the “market impact” cost – which reflects how the entry of a market order can result in the bid or ask moving
      to a less favorable price. For example, entering a market order to buy might result in being executed at the
      prevailing “ask,” but it may also result in being executed at an even higher price—due to the impact of the
      immediate demand on the price asked by suppliers of a stock or option contract. Even if such a buyer enters
      a “limit order” rather than a market order, the entry of such an order signals increased demand for the stock
      to the marketplace, which can result in other potential buyers and sellers raising their limit-order prices; in
      turn, this can result in the buyer needing to raise her buy offer price to compete for sellers (or to capitulate,
      and enter a market order that executes at the ask price, as described above). This is another important
      component of trading costs – the market impact of entering an order – i.e., the marketplace responds to the
      observation that an investor has entered a buy order by raising the price, or a sell order by lowering the price.
      This market impact component is especially costly in trading small-capitalization stocks.
94    See Joshua T. White, “Outcomes of Investing in OTC Stocks,” U.S. Securities and Exchange Commission
      (Division of Economic and Risk Analysis), December 16, 2016.



                                                          31
                                                                                                PX 26, 1764
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 34 of 74



        When several investors attempt to simultaneously buy (or sell) a stock in these thinly
        traded markets, the price impact can be expected to multiply.

65.     Third, another potential issue in trading small-capitalization or penny stocks is the
        exacerbated risk of trading against informed investors. Small-capitalization stocks have a
        higher level of ownership by “informed investors,” such as company insiders. 95 Since few
        (or no) independent sell-side investment analysts research and issue recommendations on
        such stocks, those investors with an information edge have a distinct advantage over retail
        traders who rely on public information, including technical indicators. For instance, my
        own (award-winning) research has documented that hedge fund traders obtain information
        from the FDA about the outcome of clinical trials of new pharmaceutical drugs using FOIA
        requests, then quickly process this information and trade on it to achieve market-beating
        returns. 96 In the presence of investors with superior information, retail traders relying on
        technical indicators can be “fooled” by price patterns. The result is that most retail traders
        or investors face a non-level “playing field,” such that they are constantly exposed to the
        risk that a better-informed investor will make trades that either mislead them or take
        advantage of them.

66.     Fourth, while the presence of institutional investors is generally lower in small-
        capitalization stocks, those institutional investors that hold positions have a huge advantage
        over retail traders or investors. This advantage is due to several factors, including the
        superior information possessed by such institutions (e.g., through their close relationships
        with brokers who know the real-time supply and demand for a stock, as well as whether



95
      Raging Bull instructors also acknowledge the large potential for what Kyle Dennis considers to be “basically
      insider trading” in small capitalization stocks: “They took the offering on purpose to trick people into
      thinking that they were bullish on the company” (speaking about the board of directors). “It’s basically
      insider trading.” Kyle Dennis, Video 212: Nucleus Brain Trust SEC Filings Part 2, Minute 13:25 and Minute
      16:57.
96    Gargano, Rossi, and Wermers, “The Freedom of Information Act and the Race Toward Information
      Acquisition” (2016). In this paper, we document that sophisticated investors, including SAC Capital (a large
      hedge fund management company) ask for, and receive, information on clinical trial results of new
      pharmaceuticals from the FDA (through numerous repeated FOIA requests that ensure that they receive
      such information promptly after such a trial is filed with the FDA) before most investors realize that such
      information is available.



                                                        32
                                                                                            PX 26, 1765
            Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 35 of 74



        uninformed traders wish to consummate trades in a hurry) and the potential monopoly
        power of such institutions in filling trades. 97 Further, trading small-cap stocks generally
        means trading through a “market-maker.” In such small-capitalization stocks, there is much
        less competition than in mid- and large-capitalization stocks – resulting in retail traders or
        investors attempting to trade against a potential monopolist, who can charge a premium
        price to buying (or a hugely discounted price to selling) without the presence of
        competitive market-makers. 98 As a result, market power over stock prices is more prevalent
        in thinly traded stocks, further stacking the odds against average retail traders that try to use
        technical trading indicators. 99

67.     I also note that, among thinly traded stocks, technical trading indicators are much less
        trustworthy, due to the nature of price quotations for such stocks. That is, price quotations
        on publicly available stock price services, such as discount brokerages, Bloomberg, or even
        Yahoo Finance, often reflect “price indications,” and not actual trades. For example,
        suppose a single trader enters a limit order to sell a small amount of a small-capitalization
        stock at a price of $10 per share, while there may be no bids to buy that stock. On publicly
        available charts, the price in this case can be reflected as $10, even though there has been
        no execution. Even if such charts have a price that is based solely on actual trades, they can
        still be misleading due to the nature of wide bid-ask spreads and the large potential price
        impact of trades. For instance, in the same example, suppose the retail trader obtains a buy
        execution at $10. The next trade (which may be several seconds or minutes or hours later)
        could occur at the bid or the ask, which could have moved due to the price impact of the
        prior trade(s). This means, relative to what would be expected in a more liquid stock, there
        could be a sizeable change in the displayed price over two consecutive trades.




97
      See the Harvard Case, “Dimensional Fund Advisors, 1993,” which I routinely teach to my students
      (available at https://hbsp.harvard.edu/home/).
98    Id.
99
      For instance, see the Harvard Case, Dimensional Fund Advisors 1993, for evidence of how a highly
      sophisticated investment fund in small-cap and microcap markets, founded by David Booth – who ultimately
      endowed the Chicago Booth School of Business – recognized that these markets have risks tied to both
      privately informed investors and market makers with potential monopoly powers.



                                                      33
                                                                                        PX 26, 1766
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 36 of 74



68.     The academic literature documents that (i) “individual investors, in aggregate, earn poor
        long-run returns and would be better off had they invested in a low-cost index fund. This
        finding of poor performance is particularly compelling when we include transaction
        costs…” 100 and that (ii) “security selection skill among individuals is rare” and “even the
        best stock pickers have trouble covering transaction costs.” 101 One paper finds that even
        though individual investors lose in both large capitalization and small capitalization stocks,
        “their losses per dollar traded, particularly at short horizons, are greater for small
        [capitalization] stocks.” 102 To help illustrate this point, Jason Bond himself has also sent
        buy alerts on stocks that subsequently became delisted within months of his buy alerts. 103
        Similarly, the SEC conducted a detailed study that robustly documents the huge risks of
        losses faced by retail traders: “Analysis of 1.8 million trades by over 200,000 individual
        investors confirms that the typical OTC investment return is severely negative. Investor
        outcomes worsen for OTC stocks that experience a promotional campaign or have weaker
        disclosure-related eligibility requirements.” 104 I further note that while Jason Bond

100
      Brad M. Barber and Terrance Odean, Handbook of the Economics of Finance, Chapter 22 The Behavior of
      Individual Investors, (2013), p. 1547.
101
      Id. at p. 1546.
102
      Brad M. Barber, Yi-Tsung Lee, Yu-Jane Liu, and Terrance Odean, “Just How Much Do Individual Investors
      Lose by Trading?,” The Review of Financial Studies, vol. 22, no. 2 (2009), available at:
      https://faculty.haas.berkeley.edu/odean/papers%20current%20versions/justhowmuchdoindividualinvestors
      lose rfs 2009.pdf.
103   See 2_F01-RAB_DOC-0003256_native.pdf, trade alert email dated Fri, 21 Jul 2017 (“I added 20,000 BONT
      at $.80. Goal is $1ish.”) and F01-RAB_DOC-0003309_native.pdf, trade alert email dated Thu, 01 Feb 2018
      (“bought 15k BSPM at 3.38”). BONT was delisted from NASDAQ in November 2017 and BSPM was
      delisted from NASDAQ in September 2018. There are many requirements for a company to be listed on the
      NASDAQ, including maintaining a share price over $1.00, maintaining a $1 million valuation for all
      publicly held shares, having a minimum number of stockholders, distributing annual reports to shareholders,
      having a majority of independent directors on the company’s board, having an audit committee of
      independent directors, maintaining a code of conduct, holding annual meetings of shareholders, and
      disclosing all “material news”, and paying an annual listing fee to Nasdaq. See
      https://www.nasdaq.com/articles/delisting-process-nasdaq-2015-11-13.
104
      See Joshua T. White, “Outcomes of Investing in OTC Stocks,” U.S. Securities and Exchange Commission
      (Division of Economic and Risk Analysis), December 16, 2016. See also “Unraveling the Mystery of Over-
      the-Counter Trading,” FINRA, January 4, 2016, https://www.finra.org/investors/insights/unraveling-
      mystery-over-counter-trading (“What is OTC trading? Over-the-counter trading refers to any trading that
      takes place off of exchanges, including stock exchanges and commodities exchanges. A host of financial
      products trade over the counter. In addition to stocks, over-the-counter trading can be done in bonds,
      currencies and various derivatives… In the case of equities, over-the-counter trading includes both stocks
      that are listed on exchanges and stocks that are not listed; unlisted stocks are generally called over-the-
      counter equity securities, or OTC equities, for short. Unlike exchange-listed stocks, which may trade on or



                                                        34
                                                                                           PX 26, 1767
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 37 of 74



        purports to caution his subscribers to stay away from OTC stocks, I have come across
        multiple trade alerts from Raging Bull instructors who alert or “recommend” purchasing
        OTC stocks. 105

        D.    RAGING BULL’S PRESENTATION AND PURPORTED USE OF TECHNICAL
              TRADING INDICATORS LACK RIGOR AND ARE UNLIKELY TO HAVE PROFIT
              POTENTIAL FOR ITS SUBSCRIBERS

69.     In my experience teaching and consulting for sophisticated investment professionals,
        including my consulting engagement with GSAM, I have found that employing technical
        trading indicators or “signals” effectively requires substantial effort and resources. These
        sophisticated investment professionals and asset managers spend enormous amounts of
        research time and expertise (including that of Ph.D. financial economists from top
        universities) in detecting (reasonably) reliable patterns in stock prices. Moreover, such
        technical trading strategies tend to be low-frequency in nature (e.g., monthly, quarterly, or
        annual frequency price and/or trading volume data), such as using the prior-year return on a
        stock to forecast the following-year return. 106

70.     At higher frequencies (e.g., intraday or daily frequency data), such as those advocated by
        Raging Bull, algorithmic traders (also known as high-frequency traders) have come to
        dominate technical trading, due to the much higher speed of computers over humans. The
        “algo machines” (computer programs using sophisticated econometric models that are
        executed by very high-speed computers and internet connections) that these traders employ
        can detect price and volume patterns and can enter (as well as withdraw) orders, all within
        a small fraction of a second, essentially eliminating any potential for human traders




      off of the exchange — e.g., on an ATS — OTC equities only trade over the counter because they are not
      listed on any exchange.”).
105
      See Penny Stock Playbook, p. 12. See, also, Combined SMS text alerts (Raging Bull - all traders).pdf at
      RB018809                                                  ). See also GAXY alert F01-RAB-0006063.pdf
      (“Bought 215,000 GAXY at .023 limit order. I like the potential to $.033 or higher in a hot sector.”).
106   See Narasimhan Jegadeesh and Sheridan Titman, “Returns to Buying Winners and Selling Losers:
      Implications for Stock Market Efficiency,” Journal of Finance, Volume 48, Issue 1 (Mar., 1993), 65-91.



                                                      35
                                                                                        PX 26, 1768
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 38 of 74



        (unassisted by such sophisticated algorithms) to exploit technical trading patterns. 107 Such
        algorithmic traders are able to process massive amounts of data in a fraction of a second,
        virtually eliminating any potential for retail investors to make profits. 108 I note that in my
        example of the $10 small-capitalization stock above (paragraph 66), if algorithmic traders
        (machines) were active in such a stock, the $10 offer price could be withdrawn within a
        fraction of a second, before a buy-side order is able to be executed at that price. The result
        could be that the buy order is executed at a much higher price, to the disadvantage of the
        retail trader.

71.     In small-capitalization and penny stocks – the subset of stocks that Raging Bull instructors
        promote – there are further barriers to retail traders generating profitable trades. The high
        trading cost, including the price impact, coupled with the often unreliable price quotations,
        which can impact the reliability of technical trading indicators, means that clear and exact
        guidance on entry and exit timing and price levels are even more important for small-
        capitalization and penny stocks. Any delay in execution can result in an execution at a
        significantly less favorable pricing level. This is even worse when hundreds or thousands
        of subscribers attempt to make the same trade, for example, when they attempt to mirror an
        instructor’s trade from a trade alert. Such collective trading can be expected to result in




107
      Such algorithmic computer programs rely on deep human expertise for econometric modeling; this means
      that algorithmic trading companies have at least two huge advantages over retail traders: (1) the expertise of
      their economists and econometricians, often having specialized Ph.D. degrees, and (2) the massive
      investment made in state-of-the-art computing technology and communications speed that allows the
      collection of market information as well as the entry of orders to occur in a fraction of a second. Through
      their sophisticated econometric models (which can use “machine learning” techniques to update in real-
      time) and their high-speed computing and communications infrastructure, algorithmic traders profit by
      (among other approaches) exploiting slower-moving traders (including retail traders). The companies that
      use these complex and highly customized trading models and computers retain a deep bench of financial
      specialists (often with a doctorate or master’s level training in quantitative modeling), along with in-house
      software engineers or developers, in order to deploy these tools and strategies effectively, and to update
      them as market conditions change.
108
      As an example, algorithmic traders harvest numerous data points, including the complete “limit order book,”
      which is the schedule of all outstanding offers to buy and sell in the marketplace—usually a very large
      amount of point-in-time data that changes over each fraction of a second as traders enter new orders and
      withdraw existing orders.



                                                         36
                                                                                             PX 26, 1769
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 39 of 74



        subscribers paying a high trading cost, immediately placing those consumers at an expected
        loss on the trade. 109

72.     Raging Bull’s training materials and its trade-related communications (such as trade alerts)
        provide little, if any, clarity around entry and exit timing, the holding horizon, and the price
        range at which the trade should be executed. The lack of clarity, the potential competition
        from other subscribers attempting to perform the same trades, coupled with the
        characteristics inherent in small capitalization and penny stocks that act as barriers to
        profitable trading by retail traders, collectively indicate that it is highly unlikely that
        Raging Bull’s purported trading strategies have any profit potential for its subscribers.

73.     I have seen no indication that Raging Bull or its instructors have conducted any reliable and
        unbiased backtests of their purported strategies; without results from a reliable and
        unbiased backtest procedure, subscribers are unable to evaluate or substantiate the claims
        of Raging Bull’s so-called strategies. 110 Backtests are routinely used by professional
        investment managers to test the risk and reward potential of proposed investment signals or
        strategies. 111 In my consulting experience with Goldman Sachs and other industry leaders,
        as well as in my teaching, it is emphasized that reliably constructed backtests should be
        employed, whenever possible, to provide an indication of the efficacy of a signal or
        strategy.




109
      As described earlier in my report, even in the unlikely event that a trade does not move the price of a small
      stock, the investor can expect to pay the “ask” price when buying, and sell at the “bid” price when selling,
      thus immediately incurring an expected loss equal to the ask minus bid price spread (the “bid-ask spread”).
110
      A “backtest” is the application of a proposed signal or strategy using historical data in a way that minimizes
      hindsight bias—i.e., that does not “cherry pick” results—to provide an indication of the potential future
      profits and risks from such a signal or strategy.
111
      A reliable backtest involves several careful steps. Among these are the collection of all of the data that
      existed at a particular historical point-in-time, without any biases that can result from knowing what
      happened after that point-in-time. Further, the application of a strategy during this historical period should
      be implemented consistently, without adjusting it repeatedly to “make it work” over that historical period.



                                                         37
                                                                                             PX 26, 1770
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 40 of 74



        E.    WITHOUT A CLEAR AND TESTED TRADING STRATEGY, THE TYPICAL
              RAGING BULL SUBSCRIBER IS LIKELY TO ONLY FOLLOW THE TRADE
              ALERTS

74.     Despite claiming to teach consumers how to trade, Raging Bull’s promotional materials
        encourage consumers to simply follow its trade alerts to achieve market-beating returns.
        Raging Bull claims that, for many of its services, its instructors will “do the work” to create
        trade alerts so that subscribers can easily place the same trades with minimal time and
        effort. As the Raging Bull “gurus” tell their subscribers: “I do the work, find, and reveal up
        to 10 simple trades each week that can make you a killing.” 112; and “[s]implify your trading
        with Jeff’s highest-conviction trade ideas. Bullseye Trading is all about 1 trade, 1 time a
        week, sent directly to your inbox every Monday morning before market open. It’s that
        easy. Bullseye Trades are actionable, easy to execute ideas delivered directly to you. Fully
        researched, vetted and millionaire trader approved.” [emphasis in original] 113

75.     A large body of academic literature is devoted to understanding the investment behavior,
        and associated economic outcome, specific to retail investors. 114 Academic research shows
        that retail investors can have a tendency to pay too much attention to “salient information,”
        such as claims of outsized returns or a sudden suggestion to buy or sell a stock by a



112
      Bond sales and ad page.pdf
113   checkout_package_bullseye trades.pdf. See also, 2020.6.7 Gmail – [Request Granted] Confidential All-
      Access Link.pdf (“Bullseye trades is all about ONE trade, ONCE a week, with 100% profit targets.”
      [emphasis in original]), Weekly Money Multiplier, available at: weeklymoneultiplier.com (“His goal on
      options alerts is 100%+ in under 2-weeks and his track record is amazing. In the last few months his options
      alerts in the Millionaire Roadmap have delivered astounding opportunities to double of even triple your
      money – and fast!”; and Total Alpha Trading.pdf, p.4 (“Total Alpha is a complete service designed to
      pinpoint profitable trades, get in at the right price, and exit with a profit. And at any one moment there are
      a multitude of trading opportunities for you to take, or simply sit back and watch to see how different trades
      unfold.”), p. 2 (“You don’t need to be a genius to profit from Total Alpha – leave the heavy lifting to Jeff!
      Just look at these regular traders who have recently profited from Jeff’s no-BS trade alerts and research by
      joining Total Alpha.”); Dollar Ace.pdf, p. 5 (“So first off, my scanner is pretty advanced. There’s numbers
      flying everywhere guys, and I take hours each morning to analyze everything, but that’s okay. I’m at my
      desk sitting there. That’s my job. I do additional research on these contracts that my scanner spits out, to
      make sure I’ve got complete conviction. Research that you simply don’t want to waste your time with. Trust
      me.”); and joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf, p. 44 (“So you can set up your trade
      before the market opens, carry on your day and you’re good to go.”).
114   Barber and Odean (2013) provides a comprehensive review of this literature. Brad M. Barber and Terrance
      Odean, Handbook of the Economics of Finance, Chapter 22 The Behavior of Individual Investors (2013).



                                                         38
                                                                                             PX 26, 1771
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 41 of 74



        respected person. In particular, when choosing stocks to buy, retail investors face a
        significant search problem, and, as a result, often consider stocks that catch their attention,
        such as stocks that have been featured in the news. 115

76.     One academic study shows that stock recommendations on the show Mad Money hosted by
        Jim Cramer lead to large average overnight returns, which subsequently reverse. 116 The
        academic literature suggests that, to Raging Bull’s subscribers, trade alerts can essentially
        serve the purpose of “news” that catches their attention. The “attention-grabbing” 117 nature
        of trade alerts, coupled with (i) the lack of transparent and easy-to-implement strategies,
        and (ii) Raging Bull’s claims that their instructors have “done all the heavy lifting” and
        trade alerts are an easy pathway to achieve success, can result in subscribers relying on and
        reacting to trade alerts as trade “recommendations.” 118

77.     The academic research and literature on stock price movements following stock
        recommendations further suggests that Raging Bull’s set-up, whereby its instructors first
        execute a trade, then send out trade alerts which are likely to trigger further trades from
        subscribers, enables its instructors to monetize on the price impact resulting from the same
        trades entered into by its subscribers. Such a “leading price impact” that results from the
        early trades of the instructors is likely to be detrimental to Raging Bull’s subscribers,
        especially when they are not provided with a clear execution and exit strategy, as discussed
        in the next section.




115
      Brad M. Barber and Terrance Odean, Handbook of the Economics of Finance, Chapter 22 The Behavior of
      Individual Investors, (2013), p. 1560, citing Barber and Odean (2008).
116
      Engelberg et al., “Market Madness? The Case of Mad Money,” Management Science, Vol. 58, No. 2,
      February 2012, pp. 351-364.
117
      Brad M. Barber and Terrance Odean, “All That Glitters: The Effect of Attention and News on the Buying
      Behavior of Individual and Institutional Investors,” The Review of Financial Studies, v 21 n 2 (2008).
118
      Contrary to Jason Bond’s testimony to the New Hampshire Securities Bureau that Raging Bull does not
      provide trade advice or recommendations to its subscribers, Raging Bull’s description of its product services
      shows otherwise. See Raging Bull Product Matrix, at p. 1 (“Trade recommendations: About 5-10 each week
      (average)”).. Bond Deposition, p. 28 (“I don't think we ever recommend that anybody buys or sells
      anything.”).



                                                        39
                                                                                            PX 26, 1772
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 42 of 74



VI. RAGING BULL’S TRADE ALERT SETUP PLACES SUBSCRIBERS WHO
    ATTEMPT TO TRADE ON THESE ALERTS AT A DISADVANTAGE

78.     In this section I further elaborate on Raging Bull’s trade alert setup, and show that such a
        setup places subscribers at a disadvantage, relative to the instructors or “gurus.” 119

79.     Raging Bull’s setup is designed such that most trade alerts are sent to subscribers after
        instructors have made their trades. As a result, when Raging Bull’s subscribers receive
        trade alerts, their situation is very different, and likely to be at a disadvantage, to that of the
        instructors. While the “first mover” instructors make a trade and can benefit from initially
        favorable price movements driven in part from the price pressure of subscribers seeking to
        enter these trades, subscribers can only hope to “mirror” those instructor trades. Mirroring
        an already-executed trade, however, is not straightforward, since the stock price may have
        already moved after the instructors’ trade was executed. It is unlikely that most of Raging
        Bull’s subscribers can take actions in a sufficiently timely manner to capture the “essence”
        (i.e. price) of the trade alerts. The longer the time delay between when a trade alert is sent
        out and when subscribers are able to react to the alert, the greater the risk that the price has
        moved in a direction unfavorable to the subscribers (i.e., move up after a buy alert, and
        down after the “guru” has sold off the stock or option and exited the trade).

80.     A time delay between the instructors’ executions and the subscribers’ attempt to mirror
        those executions is an inevitable characteristic of Raging Bull’s setup. First, trade alerts can
        be communicated via several means, including text messages, emails or chatroom
        messages. 120 This means a subscriber would have to be “readily available” across these
        forms of communications to promptly act on the trade alert – which is unlikely given the
        premise of “part time” trading that Raging Bull advertises. Second, while trade alerts are
        supposedly intended to be sent out as quickly as possible, according to Jason Bond, there is
        no definitive window for when subscribers might receive an alert: the time lag between the


119
      I focus on Jason Bond, Kyle Dennis, and Jeff Bishop, but I note that other instructors, such as Nathan Bear,
      have made similar recommendations through emails and in trading chatrooms. See, e.g., RB018813.
120   For example, see Combined SMS text alerts (Raging Bull - all traders).pdf, F01-RAB_DOC-
      0000258_native.pdf, and RB018813.pdf at RB018823 (“
                                                ”).



                                                        40
                                                                                            PX 26, 1773
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 43 of 74



        trade execution of the instructors and when the trade alerts are sent out can be seconds, or
        minutes, or an hour, depending on the circumstances. 121 Raging Bull’s trade alert setup is
        essentially based on ad-hoc communications rather than a methodically established system
        in which subscribers have clear ex-ante expectations of when and how the alerts are about
        to be communicated and how long they remain actionable.

81.     Figure 4 provides examples of trade alerts from all three of Raging Bull’s “gurus.” Figure 4
        shows that Raging Bull’s trade alerts generally inform its subscribers that its instructors
        have executed a trade, and the price at which the trade was executed. The alerts provide
        little clarity regarding the entry, and more importantly, the exit price levels that subscribers
        should aim for, 122 as well as the execution horizon (i.e., how long the alert is “active” or
        “actionable”). 123 For example, the first trade alert in Figure 4 states that Kyle Dennis has
        bought a number of shares of “EARS” at $0.73. There is no guidance on whether
        subscribers should still buy this same stock if the price were to move up by, say, a few
        cents to $0.80, after they receive the trade alert. As I have explained above, the
        construction of technical trading indicators largely depends on the time window of
        historical data a trader uses. Technical trading indicators are, therefore, more sensitive to
        the passing of time (compared to, for example, trading strategies based on fundamental
        analysis of a stock). Any time delay between the identification of a purported pattern and
        the actual execution of the trade can mean that such a pattern might no longer be
        applicable. Therefore, even if Raging Bull instructors executed their trades based on
        purported technical indicators that they observe, such indicators would no longer be useful
        or applicable by the time subscribers are able to react to the trade alerts. Further, the lack of



121
      Bond Deposition, p. 76.
122
      See, for example, Video 202: Nucleus Catalyst Swing Fundamentals and Technical Webinar Pt.4, at 00:44
      (“When do you enter, when do you sell, that is a hard question to answer, and you can only do your best
      with the charting techniques, keeping it very simple in my opinion, to try to just identify areas that look
      pretty solid and try to buy that support 4 to 6 weeks ahead of the catalyst event and sell it on a nice run up”),
      at 3:53 (“Do I know where it’s gonna base out? Absolutely not. Do I know how high this is gonna go? No.
      Do I know if it’s gonna have good results? Nope… Anybody that tells you they do know exactly where it’s
      gonna go is lying to you, that’s why it’s very hard, it’s not an easy game.”).
123
      Note from the example in Figure 4 that Jason Bond states that subscribers should not “mirror” the trade
      alerts. However, as I have explained above in this context, Raging Bull’s subscribers are likely to resort to
      trade alerts as a “fallback” for recommendations.


                                                          41
                                                                                                PX 26, 1774
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 44 of 74



        clarity in the trade alerts means that subscribers might still follow the alerts once the price
        has already moved, which in turn makes them vulnerable to potentially large losses.

                          Figure 4: Examples of Raging Bull’s Trade Alerts
                   Date and Timestamp   Quote and Source
                      9/22/2017 14:03   “I added 2,500 more shares of EARS at .73 and now own 15,000 shares at
                                        .66. I’m looking for it to run up the last week of September before its 4Q
                                        catalyst date.” - Kyle Dennis (11_F01-RAB_DOC-0003750)
                      5/10/2018 10:29   “I also was filled this morning on TLT JUN 15 2018 118.0 Put @ 1.10. I will
                                        be monitoring this trade closely as I am not entirely confident in it. My plan
                                        is to see if the $119 level continues to be resistance for TLT, but if that
                                        breaks then I will exit this for a small loss.” - Jeff Bishop (2_F01-RAB_DOC-
                                        0002094_native.pdf)
                      8/23/2017 14:30   “I bought 5,000 WATT at $9.69 looking for $1 / share. Oversold chart
                                        pattern with history of big bounces out of oversold.” - Jason Bond (02_F01-
                                        RAB_DOC-0002917_native.pdf)
                        2/5/2018 9:45   “[B]ought 20k MYSZ at 1.73 from watch list, IWM hammer, we’ll see if it
                                        sticks.” - Jason Bond (08_F01-RAB_DOC-0001994_native.pdf)
                        2/5/2018 9:45   “[A]gain, I’m working right off my watch list notes. I said I’d be looking to
                                        buy BSPM and MYSZ. The trade alerts are just reminders of the patterns
                                        I’m watching and have been teaching for 7 years.” - Jason Bond (08_F01-
                                        RAB_DOC-0001994_native.pdf)
                        2/5/2018 9:45   “YOU should be taking action on trades you like at prices you like, NOT
                                        mirroring. I don’t think I could be any more clear on what my intentions to
                                        trade were today – right? And that goes for nearly everyday, so study the
                                        video lessons and use the watch list and apply the strategy, you’ll be
                                        shocked at the outcome.” - Jason Bond (08_F01-RAB_DOC-
                                        0001994_native.pdf)
                      7/10/2020 15:43   "I snagged 5,000 shares of ZAGG for ~$2.95. Hope you all have a great
                                        weekend!" - Jason Bond (20200710-Bought +5_000 ZAGG-2267.pdf)
                      3/23/2020 13:14   "Sorry for the delay here in email, I got puled away from the computer
                                        with someone coming to the house. I bought 10K AYTU at $1.87 at 12:28p
                                        ET, goal 10-20%. Probably day trade, possible gap play, pivot $1.70ish." -
                                        Jason Bond (F01-RAB-0006099.pdf)
                      3/23/2020 15:52   "Running high of day into the close, PLAY, and hitting $9.60 up over 15%
                                        for me at those levels, I punched my win here for about 15% realized and
                                        $6,000 profit at $9.52. Everything in the price action looked good for me to
                                        hold but I must stick to my rules to make sure I keep getting paid. Sold
                                        PLAY at $9.52 +15% + $6,000. AYTU is stuck it seems so I took a $47 loss on
                                        it." - Jason Bond (F01-RAB-0006107.pdf)



82.     Raging Bull also does not communicate with its subscribers about the nature of the
        audience of the trade alerts, in particular, the number or other subscribers who get the same
        alerts at roughly (or exactly) the same time. A subscriber, therefore, does not have a
        transparent understanding of how many others might react to the trade alert at roughly the
        same time, and whether or not they are “the first” or “the last” in the reaction chain. 124



124   Knowing this information can inform subscribers how fast, and whether or not, they should take action on
      the trade alerts.



                                                                42
                                                                                                                PX 26, 1775
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 45 of 74



83.     According to Jason Bond, Jason Bond Picks has approximately seven thousand (paid)
        subscribers, 125 and, thus, the number of consumers receiving each Raging Bull trade alerts
        could be in the thousands. Raging Bull’s text message logs also show that, as of October of
        2019, Raging Bull “gurus” were regularly sending trade alert messages to thousands of
        their subscribers. 126 Therefore, with Raging Bull’s trade alert set-up, a trade executed by an
        instructor, and subsequently communicated to subscribers via alerts, is expected to trigger
        further trades by subscribers. These trades can, in turn, create a potentially large, but
        temporary 127 price impact on a small-capitalization stock, initially pushing its price towards
        a direction favorable to the instructors who have executed their trades, but unfavorable to
        the subscribers who have not (i.e., further buys after a buy alert, and further sells after a sell
        alert).

84.     Academic research also shows that the price impact following stock recommendations is
        likely to be more prominent in small capitalization and illiquid stocks, which is also the
        subset of stocks that Raging Bull and its instructors “promote.” As a result, individuals are
        unlikely to “mirror” the trade successfully (i.e., enter before the price has moved and exit
        before the price pressure reverses) unless they beat the chain of reaction from other
        subscribers. As I explain in section VIII, the price movements resulting from subscribers’
        (unsuccessful) attempts to mirror the instructors’ trades can also put Raging Bull’s
        instructors in a position to profit if they have already executed their trades before the alerts
        were disseminated.

85.     In sum, Raging Bull’s trade alert setup likely places its subscribers at a substantial
        disadvantage, especially given Raging Bull’s contention that its “gurus” are not investment


125
      Bond Deposition, p. 82.
126
      RB018806.
127   Several academic papers study stock reversals subsequent to the price pressure resulting from traders
      “chasing attention” (i.e., stocks that have been featured in the news or “recommended”). For example, Fedyk
      and Hodson (2017) find that news “recombinations… are associated with larger stock price moves that are
      more likely to reverse over the following week.” Engelberg et al. find that stock recommendations on Mad
      Money “lead to large overnight returns that subsequently reverse over the next few months.” See Fedyk, A.,
      and Hodson, J., 2017, “When Can the Market Identify Old News?,” Working Paper,.; Engelberg et al.,
      “Market Madness? The Case of Mad Money,” Management Science, Vol. 58, No. 2, February 2012, pp.
      351-364.


                                                       43
                                                                                           PX 26, 1776
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 46 of 74



        advisors and do not owe fiduciary responsibilities to their subscribers. The “imbalance” in
        the instructor-subscriber relationship is such that subscribers following the instructors’
        trade alerts risk incurring substantial losses by becoming part of a reaction chain that might
        end up benefiting only the instructors.

VII. RAGING BULL’S ACTUAL TRADING PERFORMANCE SHOWS
     SUBSTANTIAL AND PERSISTENT LOSSES, EVEN DURING PERIODS OF
     MARKET UPTURNS

86.     I discuss, above, that Raging Bull’s setup puts subscribers at a disadvantage, since
        subscribers are unlikely to be able to “mirror” Raging Bull’s trades. However, assuming a
        perfect world where Raging Bull and its co-founders (Jeff Bishop and Jason Bond) send
        real-time buy and sell alerts on every one of their actual trades, and further assuming that
        subscribers are able to replicate all of these trades without any adverse price impact (i.e.,
        entering and exiting the trades at the same exact time and same exact price), the trading
        records of Raging Bull and its co-founders show that even these consumers would have
        experienced persistent and substantial losses.

87.     To estimate how Raging Bull’s subscribers would have fared, had they been able to
        perfectly replicate the instructors’ trades in such a perfect world without incurring a price
        impact from other subscribers’ simultaneous same-direction trades, I analyze the
        profitability of Raging Bull and its co-founders’ trading activity as shown on available
        1099-B records. Table 1 summarizes the gains and losses of the different accounts held by
        Raging Bull and Raging Bull’s instructors for the period from 2014 to 2018. 128 Table 1
        shows that, despite repeatedly promoting its instructors’ purportedly superior returns,
        Raging Bull and its co-founders have lost                              from trading. These trading
        losses are not only substantial, but also persistent over the years examined. Further, much
        of the losses incurred by Raging Bull and its co-founders occur during periods of stock


128
      I have been provided with 26 copies of 1099-B tax reports associated with Raging Bull and its co-founders
      (Jeff Bishop and Jason Bond). Some of these are for long-term trading activity (i.e., greater than one year).
      These long-term trading activities do not reflect my understanding of what Raging Bull purports to teach its
      subscribers. Therefore, in Table 1, I only focus on accounts that are associated with short-term trading
      activity.



                                                        44
                                                                                            PX 26, 1777
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 47 of 74



        market upturns, making them even more remarkable. 129 For comparison, during the period
        from 2014 to 2018, the Russell 2000 Index, an index of small-capitalization stocks, 130 was
        generally trending upward. In particular, the Index gained 22% in 2016 and 12% in 2017,
        the two years during which Raging Bull and its co-founders incurred substantial losses,
        according to their 1099-B’s in Table 1. 131 When compared to major market indices such as
        the S&P500, or the Russell 3000, the relative performance of Raging Bull and its co-
        founders fare even worse. 132




129
      The 1099 reporting during this period also show that a substantial part of the losses incurred by Raging Bull
      is classified as                                The implication is that day trading, or other short-term trading
      strategies, may incur immediate short-term capital gains (if they are profitable) but not immediate short-
      term capital losses (if unprofitable, at least until the entire position is liquidated). Thus, the net impact from
      these short-term losses to individuals trying to mimic these Raging Bull instructors’ trades can be even
      worse, if they are not able to offset these losses against their short-term capital gains for tax purposes.
130
      The Russell 2000 Index is a commonly used benchmark for mutual funds that identify themselves as small-
      capitalization funds. Raging Bull instructors like Jeff Bishop and Jason Bond also refer to the Russell 2000
      Index when talking about the market for small capitalization stocks. F01-RAB-DOC_0004162; F01-
      RAB_DOC-0003367.
131
      The performance of the S&P SmallCap 600 Index, another benchmark for small-capitalization stocks, was
      similar during this period based on Bloomberg data.
132   “The S&P 500 is widely regarded as the best single gauge of large-cap U.S. equities and serves as the
      foundation for a wide range of investment products. The index includes 500 leading companies and captures
      approximately 80% coverage of available market capitalization.” “The Russell 3000 Index is composed of
      3000 large U.S. companies, as determined by market capitalization. This portfolio of Securities represents
      approximately 98% of the investable U.S. equity market. The Russell 3000 Index is comprised of stocks
      within the Russell 1000 and the Russell 2000 Indices.” “The Dow Jones Industrial Average was compiled
      by Dow Jones as a way to gauge the performance of the industrial component of America’s stock markets.
      It is the oldest continuing U.S. market index.” Definitions from Bloomberg.


                                                           45
                                                                                                PX 26, 1778
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 48 of 74



               Table 1: Summary of Gains/Losses from Available 1099-B Records
  Account Number Account Owner                                        Year   Dollar Volume of    Dollar Volume of Proceeds minus
  Ending In                                                                    Securities Sold   Securities Bought         Costs

                 Happy Mountain Holdings LLC - Jeff Bishop            2014
                 Happy Mountain Holdings LLC - Jeff Bishop            2015
                 Happy Mountain Holdings LLC - Jeff Bishop            2016
                 Happy Mountain Holdings LLC - Jeff Bishop            2017
                 Happy Mountain Holdings LLC - Jeff Bishop            2018
                 Jason Bond and Pamela J Bond                         2018
                 Jeff Bishop                                          2015
                 Jeff Bishop                                          2016
                 Jeff Bishop                                          2017
                 Jeff Bishop                                          2018
                 Lighthouse Media LLC                                 2015
                 Lighthouse Media LLC n/k/a RagingBull.com LLC        2014
                 Lighthouse Media LLC n/k/a RagingBull.com LLC        2015
                 Lighthouse Media LLC n/k/a RagingBull.com LLC        2016
                 RagingBull.com LLC                                   2017
                 RagingBull.com LLC                                   2018

  Total


Sources and Notes: 1099s. Values reported do not include any proceeds reported without a corresponding cost basis.
Alternating highlighting indicates different accounts.

88.   In sum, the evidence from 1099-B records show that, even in a perfect world where Raging
      Bull’s subscribers could mimic or mirror the instructors’ trades without any time lag or
      price impact, they would have still suffered substantial losses. In the actual world, Raging
      Bull’s subscribers would be exposed to a lengthened period of even larger losses due either
      to (i) their inevitable time lag in mirroring Raging Bull’s trade alerts, or (ii) to the price
      impact of their simultaneous same-direction trades. This contradicts Raging Bull and its co-
      founders’ claims about their superior trading performance, as well as the claims that
      Raging Bull services would deliver market-beating returns to its subscribers.

VIII. RAGING BULL’S TRADE ALERT SETUP ENABLES ITS INSTRUCTORS TO
      POTENTIALLY MONETIZE ON GAINS AT THE EXPENSE OF THEIR
      SUBCRIBERS

89.   In addition to my earlier assessment that Raging Bull’s trade alert setup places subscribers
      at a disadvantage, relative to the instructors, the attempts of Raging Bull’s subscribers to
      follow trade alerts provides an opportunity for the “gurus” to make profits at the expense of
      the subscribers. The “first-mover” advantage that the instructors intrinsically possess
      (relative to their subscribers) means that they are in a position to profit from the price



                                                                 46
                                                                                                         PX 26, 1779
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 49 of 74



        impact resulting from their subscribers’ reaction to the trade alerts (i.e., simultaneously
        attempting to buy or sell the same stock at roughly the same time). 133 That is, Raging
        Bull’s trade alert setup allows for the distinct potential of instructors to “front-run” their
        subscribers. 134

90.     The concept of “front-running” is even brought up by Raging Bull “gurus” in their training
        videos, and Raging Bull “gurus” recognize that (i) simultaneous attempts by consumers to
        buy and sell the same stocks at roughly the same time will result in driving up the price of
        such stocks, and that (ii) some of their purported trading strategies are built on this
        notion. 135 In this regard, Raging Bull aptly describes Kyle Dennis’ service as “People
        playing purely off of hype and emotion driving these stocks FAR HIGHER than their
        value. In fact, it’s made executing the Trade With Kyle strategy even easier. Trade with
        Kyle takes advantage of hype. He’s looking for stocks running up ahead of news reports,
        data releases, earnings, etc…” 136 Arguably, another way to create such “hype” is through a
        trade alert sent to hundreds or thousands of subscribers, and “recommending” them to enter
        a trade, coupled with representations or statements from the “guru” that the stock price is
        sure to “bounce” or “break out” in light of what the guru is purportedly seeing from his
        technical indicators. Also, Raging Bull’s instructors, such as Jason Bond and Kyle Dennis,
        are aware that subscribers are looking for their trade alerts as a signal to trade. 137 Notably,


133
      Bond Deposition, pp. 77, 80 (“Mr. Forcier: Have you ever sent the alert then made the trade? The Witness:
      As a general rule, no.”, followed later with “Mr. Forcier: You buy and then do the alert; you sell and then
      do the alert? The Witness: That's correct.”).
134
      Raging Bull appears to send out trade alerts with urgency after Raging Bull’s instructors have completed a
      trade: See Id. at p. 76 (“Q. How quickly are the realtime trade alerts sent out after you make a trade? A. That
      varies. Q. Generally. A. The general practice is as quickly as possible.”).
135   See, for example, in Video 194: Lesson: Nucleus Fibonacci Retracement Webinar Part 3, Minute 1:15 (Kyle
      Dennis: “The term front-run is a term used by brokers and the SEC saying that if you are a broker you can’t
      buy stock and then go ahead call your client and buy stock for them. It’s a broker rule.”), Minute 1:43 (“What
      I mean by front-run is more of a day trading term…You don’t want to put your stop right at 6.60. What I
      am saying is you want to front runt that, so you want to put your stop a little bit above because there’s
      probably a bunch of people who want to stop out at the same level as you…”).
136
      2020.7.15 Gmail – Millionaire Trader’s View of Current Markets.pdf
137
      Bond Deposition, pp. 102 – 103 (“Mr. Forcier: I mean, you made a lot of money trading, people are
      following you. Isn't it possible that people are just following you and not actually undergoing the education
      component? The Witness: Are you asking if I think people side-by-side trade? Mr. Forcier: Sure. The
      Witness: I mean, I don't know what people do, but I think people probably side-by-side trade.”).




                                                         47
                                                                                              PX 26, 1780
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 50 of 74



      the price impact on stock prices stemming from collective attempts of buying and selling is
      likely to be more prominent in small capitalization and illiquid stocks – the subset of stocks
      that Raging Bull instructors promote, which enable these “gurus” to affect the prices on
      these stocks through these alerts or trade signals.

IX. RAGING BULL’S SALES PROCESS RELIES ON CHERRY-PICKED AND
    UNSUPPORTED PROFIT AND EARNINGS CLAIMS

91.   Despite incurring substantial losses, Raging Bull represents that its instructors, as well its
      past and existing subscribers, have superior performance returns. Raging Bull’s advertised
      claims are cherry-picked and unlikely to be achievable in practice.

92.   As described above, Raging Bull’s marketing campaign relies on claims that large amounts
      of trading gains can be made easily within short periods of time. These claims point to the
      purported gains or superior trading performance of the Raging Bull “gurus” themselves, or
      selective testimonials from what appears to be Raging Bull’s past and existing customers,
      while omitting the many and sizeable trading losses,                                 . Table 2
      lists some examples of claims made by Jason Bond relating to his annualized trading
      performance or market returns. Jason Bond’s claims of annualized returns of 180% to
      330%, shown in Table 2, stand in stark contrast to his actual trading performance as
      indicated by his1099-B records.




                                                  48
                                                                                  PX 26, 1781
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 51 of 74



                     Table 2: Raging Bull’s Advertised Claims of Trading Profits

               Quote                                                                 Annualized Return
               [A]                                                                                 [B]
               "In fact, I made over 180% in 2015..." [Jason Bond                                180%
               Picks Email.pdf]
               "...and then in 2016 I turned a $100,000 account into                               330%
               $430,000! A massive 330% returns." [Jason Bond
               Picks Email.pdf]
               "284% in 2017 Who else can claim that?" [F01-RAB-                                   284%
               0005956.pdf]

            Notes:
            [A]: Source documents are in brackets.
            [B]: The rate of return from [A].

93.     In addition to claims about the magnitude of potential profits, Raging Bull and its “gurus”
        also make claims about their high “win rates,” or the frequency at which these “gurus”
        supposedly “picked” a winning trade. For example, Jason Bond claims that he “wins” 70%
        of the time. 138 Jeff Bishop’s and Kyle Dennis’ win rates are, at times, claimed to be 82%
        and 80%, respectively. 139 Based on my 26 years of experience teaching students,
        researching strategies, and consulting for sophisticated financial institutions, it is my
        understanding and opinion that even a win rate that exceeds 50% is quite rare and would be
        highly unlikely for most retail traders or individual investors to achieve. 140



138   Jason Bond Strategy Course (Videos 1-10) 2020-08-05_14-44-52.mp4, Minute 53:00.
139   F01-RAB-0006249 (“This is why I personally follow Jeff’s Bullseye Trades. This is NOT just a lucky break.
      He has a verified, bulletproof 82% win rate on Bullseye Trades. Just so you know, that’s insane. Like
      certifiably insane. After all, 95-98% of day traders fail. Jeff’s not only blowing that stat out of the water with
      Bullseye’s success, his alerts win at an 82% rate.”); F01-RAB-0007133 (“Kyle Dennis told me he’s already
      got his best trade idea of the week lined up. I’m just in awe of his performance … he’s already made more
      than $1M in 2020 so far, and the first half isn’t even over yet. Not only that, but his most popular trading
      service achieved about an 80% win rate since its inception.”). See also, F01-RAB-0006514 (“Here’s all you
      need to know about Daily Deposits to know that you need to be front row at this Wednesday April 15th’s
      2pm ET LIVE EVENT: 93% Win Rate in 2020, 90% Win Rate in March While DOW Dropped Over 1,000
      pts.”); and F01-RAB-0008034 (“I always get asked this question. What’s your win percentage? … I’ll have
      to go back and check every single trade I make and see, but I’m used to a 65-70% win percentage.” Kyle
      Dennis).
140
      See, for example, my broad survey paper on the performance of professional active managers, which
      indicates that it is extremely difficult even for these professionals to outperform the market. Robert Jones
      and Russ Wermers, 2011, “Active Management in Mostly Efficient Markets,” Financial Analysts Journal,
      Nov/Dec, 29-45; Winner, 2011 Graham and Dodd Scroll.


                                                           49
                                                                                                PX 26, 1782
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 52 of 74



X.      INEXPERIENCED RETAIL TRADERS WITH LIMITED CAPITAL AND TIME
        THAT SUBSCRIBE TO RAGING BULL ARE UNLIKELY TO GENERATE
        SUBSTANTIAL TRADING PROFITS FROM RAGING BULL’S SERVICES

94.      As I discuss earlier, retail traders with little or no experience are highly unlikely to
        generate profits by trading on technical indicators. There is a stark contrast between the
        inexperienced retail traders that subscribe to Raging Bull’s services and the sophisticated
        financial institutions who professionally employ such trading strategies. Such sophisticated
        financial institutions dedicate substantial human expertise in econometric modeling,
        leveraged by large investments in the most advanced computing and communications
        technology. Retail traders, as I have described in my report, even setting aside their
        extreme disadvantages in competing with such well-resourced institutional investors, face
        numerous other challenges to even “break-even” on their technical trading in small
        capitalization and penny stocks. These disadvantages include the presence of well-informed
        traders (including company insiders) in these stocks as well as well-capitalized market-
        makers who are positioned to exert market power in these thin markets.

95.     Further, retail traders with limited capital are much more likely to exhaust their capital
        before they can generate trading profits, especially if they take “bets” that are appropriately
        sized to generate any meaningful returns. 141 Without sufficient capital, retail traders are
        also less likely to diversify the downside risk across multiple trading positions. In other
        words, the lack of capital means that each trading position held by a retail investor with
        limited means presents a significant threat to the loss of all of the investor’s capital.

96.     The problems faced by Raging Bull’s subscribers or retail traders are compounded by the
        fact that even trying to follow the purported strategies that Raging Bull teaches would take
        a significant time commitment. The lack of a clear exit strategy, coupled with the sector of
        volatile stocks and options that Raging Bull focuses on, means that consumers would need
        to be constantly “available and ready” to make timely decisions on when they should enter

141
      Even if we assume that retail traders following Raging Bull’s trades are able to make positive returns on
      slightly more than 50% of their trades, there is a significant probability that those same traders with limited
      capital (e.g., less than $25,000) will lose their entire investment capital, thus taking them out of the market
      unless they have additional capital to infuse into their accounts to cover these losses. Ultimately, a subscriber
      with limited capital will be forced to quit trading after such losses.


                                                          50
                                                                                                PX 26, 1783
         Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 53 of 74



        and exit a trade. Not paying attention, even for just a few minutes, could result in losses on
        the kinds of securities that Raging Bull recommends and alerts their subscribers to follow.

97.     In summary, academic research, and that of the SEC as well as commentary by the trade
        press, suggests that retail investors tend to trade too much, which typically results in
        significant expected losses. 142 Overall, consumers that subscribe to Raging Bull’s services,
        especially those with limited capital, trading experience, and time available to trade, are
        unlikely to achieve consistent trading profits or market-beating returns over time, and are at
        greater risk of losing their money from trying to use Raging Bull’s strategies and their trade
        alerts.




142
      See Terrance Odean, “Do Investors Trade Too Much?” The American Economic Review, Vol. 89, No. 5.
      (Dec., 1999), pp. 1279-1298; Joshua T. White, “Outcomes of Investing in OTC Stocks,” U.S. Securities and
      Exchange Commission (Division of Economic and Risk Analysis), December 16, 2016; and Jason Zweig,
      “Playing the Market Has a Whole New Meaning,” Wall Street Journal, June 12, 2020.


                                                      51
                                                                                        PX 26, 1784
               Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 54 of 74


     XI. APPENDIX A: CURRICULUM VITAE OF RUSSELL R. WERMERS

                                            CURRICULUM VITAE
                                           RUSSELL R. WERMERS


                                                                                                               [October 23, 2020]
PERSONAL          Address:   Department of Finance                  Office:
                             Robert H. Smith School of Business     Mobile:                  (worldwide)
                             University of Maryland
                             College Park, MD 20742-1815            wermers@umd.edu
                  Citizenship: USA                                  http://terpconnect.umd.edu/~wermers/

EMPLOYMENT Chairman, Department of Finance, January 2019 to present
           Dean’s Chair in Finance, 2018 to present; and Professor of Finance, 2013 to present
           Director, Center for Financial Policy, 2013 to present
           Bank of America Professor, 2016 to 2018

                  Member, Asset Management Advisory Committee, Securities and Exchange Commission (two-year term
                    beginning November 1, 2019)

                  Economist, Office of Financial Research (20% Appointment), November 2014-October 2018

                  Associate Professor of Finance, Robert H. Smith School of Business, University of Maryland at College
                     Park, August 2002 – July 2013

                  Assistant Professor of Finance, Robert H. Smith School of Business, University of Maryland at
                      College Park, August 2000 – July 2002

                  Assistant Professor of Finance, University of Colorado at Boulder, August 1994 – July 2000

EDUCATION         Ph.D. Finance, University of California, Los Angeles, December 1995
                  M.B.A. (Finance Concentration), University of California, Los Angeles, June 1989
                  B.S. Chemical Engineering, cum laude (top 10% in Engineering), University of Idaho, May 1981
                  B.S. Metallurgical Engineering, cum laude (top 10% in Engineering), University of Idaho, May 1981

REFEREED     Mark Grinblatt, Sheridan Titman, and Russ Wermers, 1995, “Momentum Investment Strategies,
PUBLICATIONS    Portfolio Performance, and Herding: A Study of Mutual Fund Behavior,” American
                Economic Review, December, pages 1088-1105

                  Kent Daniel, Mark Grinblatt, Sheridan Titman, and Russ Wermers, 1997, “Measuring Mutual Fund
                     Performance with Characteristic Based Benchmarks,” Journal of Finance, July, pages 1035-1058

                  Russ Wermers, 1999, “Mutual Fund Herding and the Impact on Stock Prices,” Journal of Finance,
                     April, pages 581-622; Nominated, Smith Breeden Prize for the Outstanding Paper of 1999 Published
                     in The Journal of Finance; Winner, New York Stock Exchange Award for the Best Paper on Equity
                     Trading, 1995 Western Finance Association Meetings

                  Russ Wermers, 2000, “Mutual Fund Performance: An Empirical Decomposition into Stock-Picking
                     Talent, Style, Transactions Costs, and Expenses,” Journal of Finance, August, pages 1655-1695

                  Hsiu-Lang Chen, Narasimhan Jegadeesh, and Russ Wermers, 2000, “The Value of Active Mutual


                                                              52
                                                                                              PX 26, 1785
Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 55 of 74

       Fund Management: An Examination of the Stockholdings and Trades of Fund Managers,” Journal
       of Financial and Quantitative Analysis, September, pages 343-368

  Doron Avramov and Russ Wermers, 2006, “Investing in Mutual Funds When Returns Are Predictable,”
      Journal of Financial Economics, August, pages 339-377

  Robert Kosowski, Allan Timmermann, Russ Wermers, and Hal White, 2006, “Can Mutual Fund ‘Stars’
      Really Pick Stocks? New Evidence from a Bootstrap Analysis,” Journal of Finance (Lead Article;
      Finalist, Smith Breeden Prize for the Outstanding Paper of December 2006 to October 2007
      Published in The Journal of Finance), December, pages 2551-2595

  Russ Wermers, 2006, “Performance Evaluation with Portfolio Holdings Information,” North American
       Journal of Economics and Finance, August, pages 207-230

  Laurent Barras, Olivier Scaillet, and Russ Wermers, 2010, “False Discoveries in Mutual Fund
       Performance: Measuring Luck in Estimated Alphas,” Journal of Finance, February, 179-216.
       Winner, 2008 Banque Privée Espírito Santo/Swiss Finance Institute Outstanding Paper
       Prize

  Robert Jones and Russ Wermers, 2011, “Active Management in Mostly Efficient Markets,” Financial
      Analysts Journal, Nov/Dec, 29-45; Winner, 2011 Graham and Dodd Scroll Award

  Russ Wermers, Tong Yao, and Jane Zhao, 2012, “Forecasting Stock Returns Through an Efﬁcient
       Aggregation of Mutual Fund Holdings ,” Review of Financial Studies, December, 3490-3529; First
       Prize, 2007 Annual Joint Prize of Inquire Europe, Inquire UK, and Q-Group; Reviewed in the CFA
       Digest, Volume 43(2), May 2013

  David Blake, Alberto Rossi, Ian Tonks, Allan Timmermann, and Russ Wermers, 2013, “Pension Fund
      Performance and Risk-Taking Under Decentralized Investment Management,” Journal of Finance,
      June, 1133-1178.

  Ayelen Banegas, Ben Gillen, Allan Timmermann, and Russ Wermers, 2013, “The Cross-Section of
       Conditional Mutual Fund Performance in European Stock Markets,” Journal of Financial
       Economics, June, 699-726

  Daniel Li, Michael Markov, and Russ Wermers, 2013, Monitoring Daily Hedge Fund Performance When
      Only Monthly Data is Available, Journal of Investment Consulting 14; Winner, 2012 Journal of
       Investment Consulting Academic Paper Competition

  Nerissa Brown, Kelsey Wei, and Russ Wermers, 2014, “Analyst Recommendations, Mutual Fund
       Herding and Overreaction in Stock Prices,” Management Science (Lead Article), January, 1-
       20

  David Hunter, Eugene Kandel, Shmuel Kandel, and Russ Wermers, 2014, “Measuring Mutual Fund
      Performance with      Active Peer Benchmarks,” Journal of Financial Economics 112 (Lead Article),
      1-29; Reviewed in the CFA Digest, Volume 44(6), June 2014

  Kelsey Wei, Russ Wermers, and Tong Yao, 2015, “Uncommon Value: The Investment Performance of
       Contrarian Funds,” Management Science, October, 2394–2414

  David Blake, Alberto Rossi, Allan Timmermann, Ian Tonks, and Russ Wermers, 2015,
      “Decentralization in Pension Fund Management,” Journal of Investment Management 13,
      35-56



                                             53
                                                                            PX 26, 1786
                Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 56 of 74

                   Lawrence Schmidt, Allan Timmermann, and Russ Wermers, 2016, “Runs on Money Market Mutual
                       Funds,” American Economic Review 106, 2625-2657

                   Youchang Wu, Russ Wermers, and Josef Zechner, 2016, “Managerial Rents vs. Shareholder Value in
                       Delegated Portfolio Management: The Case of Closed-End Funds,” Review of Financial Studies 29,
                       3428-3470

                   Antonio Gargano, Alberto Rossi, and Russ Wermers, 2017, “The Freedom of Information Act and the
                       Race Toward Information Acquisition,” Review of Financial Studies 30, 2179–2228; Winner,
                       Review of Financial Studies Best Paper Runner-Up Award for 2017; Winner, 2016 PanAgora Crowell Prize

                   Mark Kamstra, Lisa Kramer, Maurice Levi, and Russ Wermers, 2017, “Seasonal Asset Allocation:
                       Evidence from Mutual Fund Flows,” Journal of Financial and Quantitative Analysis 52, 71-109

                   Alberto Rossi, David Blake, Allan Timmermann, and Ian Tonks, 2018, “Network Centrality and
                        Delegated Investment Performance,” Journal of Financial Economics 128, 183-206

                   Alok, Shashwat, Nitin Kumar, and Russ Wermers, 2020, “Do Fund Managers Misestimate Climatic
                        Disaster Risk?” Review of Financial Studies 33, 1146-1183

                   Gallagher, Emily, Lawrence Schmidt, Allan Timmermann, and Russ Wermers, 2020, “Investor
                        Information Acquisition and Money Market Fund Risk Rebalancing during the 2011-12 Eurozone
                        Crisis,” Review of Financial Studies 33, 1445-1483

                   Huang, Alan, Hongping Tan, and Russ Wermers, 2020, “Institutional Trading around Corporate News:
                       Evidence from Textual Analysis,” Review of Financial Studies 33, 4627-4675

                   Barras, Laurent, Olivier Scaillet, and Russ Wermers, 2020, “Reassessing False Discoveries in Mutual Fund
                        Performance: Skill, Luck, or Lack of Power? A Reply,” Journal of Finance (Replications and
                        Corrigenda, web-only), available at https://afajof.org/wp-content/uploads/22200324-Reply-for-JF.pdf

                   Groenborg, Neils, Asger Lunde, Allan Timmermann, and Russ Wermers, 2020, “Picking Funds with
                       Confidence,” Journal of Financial Economics, forthcoming

                   Russ Wermers, 2020, “Active Investing and the Efficiency of Security Markets,” Journal of Investment
                        Management, forthcoming


TEXTBOOKS          Bernd Fischer and Russ Wermers, Performance Evaluation and Attribution of Security Portfolios,
                       Elsevier/Academic Press, December 2012

OTHER        Wermers, Russ, 2020, “Mutual Funds,” Financial Management (Introduction to a Special Virtual
PUBLICATIONS     Issue that I Guest-Edited)

                   Alan Huang, Hongping Tan, and Russ Wermers, 2019, “Institutional Trading around Corporate News:
                        Evidence from Textual Analysis,” Harvard Law School Forum on Corporate Governance and
                        Financial Regulation, forthcoming

                   Mark M. Carhart and Russ Wermers, 2018, “Topics in Performance Appraisal,” Reading 8, Certificate in
                       Investment Performance Measurement (CIPM) (Required Reading for Level II), CFA
                       Institute

                   Robert Jones and Russ Wermers, 2018, “Active Management in Mostly Efficient Markets,” reprinted



                                                                54
                                                                                                PX 26, 1787
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 57 of 74

                 in The Characteristics of Successful Active Investment Managers (9 pages), Dodge & Cox Mutual
                 Fund Management Company

            Wu, Youchang, Russ Wermers, and Josef Zechner, “Managerial Rents vs. Shareholder Value in
                Delegated Portfolio Management,” Harvard Law School Forum on Corporate Governance
                and Financial Regulation, September 13, 2016

            Cao, Bingkuan, Xinyuan Shao, Russ Wermers, and Jinming Xue, “Stoxx True Exposure Indices: Risk
                 Exposure Analysis,” September 12, 2016. Available at:
                 https://www.stoxx.com/document/Others/marketing/STOXX TRU Exposure Indices
                 Maryland Research Report.pdf

            Wei, Kelsey, Russ Wermers, and Tong Yao, 2016, “Against the ‘Wisdom of Crowds’: The Investment
                 Performance of Contrarian Funds,” Chapter 19 in Portfolio Construction, Measurement, and
                 Efficiency, J.B. Guerard Jr. (ed.), Springer, (invited book chapter in honor of Jack Treynor)

            Susan Christoffersen, David Musto, and Russ Wermers, 2014, “Investor Flows to Asset Managers:
                 Causes and Consequences,” Annual Review of Financial Economics 6, 289-310 (invited
                 survey article)

            Daniel Li, Michael Markov, and Russ Wermers, 2013, “It’s 4 pm. Do You Know Where Your Hedge
                Funds Are?” Hedge Funds Review

            Russ Wermers, 2011, “Performance Measurement of Mutual Funds, Hedge Funds, and Institutional
                 Accounts,” Annual Review of Financial Economics, 537-574 (invited survey article)

            Russ Wermers, 2011, “Review of ‘Investments and Portfolio Performance,’ by Edwin Elton and Martin
                 Gruber,” Quantitative Finance, Vol. 11 (9), September, 1297-1298

            Jason C. Hsu, Vitali Kalesnik, and Russ Wermers, 2011, “Performance Evaluation of Active Managers:
                 An Overview of Current Practice,” Investments & Wealth Monitor, January/February, 37-40

            Russ Wermers, 2001, “The Potential Effects of More Frequent Portfolio Disclosure on Mutual Fund
                 Performance,” Perspective, The Investment Company Institute, June, pages 1-12 (submitted
                 by the ICI to the SEC as the major research study supporting that increased disclosure of
                 security holdings by mutual funds could be harmful to the realized returns of fund
                 shareholders)

            Russ Wermers, 2001, “The Greatest Return Stories Ever Told: Comments,” Journal of Investing,
                 92-93

            Russ Wermers, 2001, “Can Actively Managed Money Beat the Market?” in Mutual Funds: Risk and
                 Performance Analysis for Decision Making, by John A. Haslem, Blackwell Publishers, 311-315


WORKING     “The Hedge Fund Industry is Bigger (and Has Performed Better) than You Think,” with Daniel Barth,
PAPERS          Juha Joenvaara, and Mikko Kauppila, 2020

            “International Characteristic-Based Asset Pricing,” with Murali Jagannathan and Wei Jiao, 2020

            “Modeling Private Equity: A Machine-Learning Approach,” with Apollon Fragkiskos, Olga Krasotkina,
               and Harold Spilker, 2020

            “Do ETFs Increase Liquidity?” with Mehmet Saglam and Tugkan Tuzun, 2020


                                                          55
                                                                                            PX 26, 1788
Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 58 of 74


  “Cash-flow timing vs. discount-rate timing: A decomposition of mutual fund market-timing skills,” with
      Chunhua Lan, 2020

  “Costly Information Production, Information Intensity and Mutual Fund Performance,” with George
      Jiang, Ke Shen, and Tong Yao, 2020

  “News or noise: Mobile internet technology and market quality,” with Nerissa Brown, W. Brooke Elliott,
      and Roger White, 2020

  “Do Small Institutional Shareholders Use Low-Cost Monitoring Opportunities? Evidence from the Say
      on Pay Vote” with Miriam Schwartz-Ziv, 2020

  “Holding Horizon: A New Measure of Active Investment Management,” with Chunhua Lan and
      Fabio Moneta, 2020

  “Investor Flows and Share Restrictions in the Hedge Fund Industry,” with Bill Ding, Mila
       Getmansky, and Bing Liang, 2010

  “Mutual Fund Performance and Governance Structure: The Role of Portfolio Managers and
      Boards of Directors,” with Bill Ding, 2009

  “A Matter of Style: The Causes and Consequences of Style Drift in Institutional Portfolios,” 2011

  “Portfolio Performance, Discount Dynamics, and the Turnover of Closed-End Fund Managers,”
       with Youchang Wu and Josef Zechner, 2008

  “Aftermarket Consumer Behavior and Pricing: The Implications of Post-Purchase Consumer
       Arbitrage,” with Chris Leach and Fred Sterbenz, 2009

  “Is Money Really ‘Smart’? New Evidence on the Relation Between Mutual Fund Flows, Manager
       Behavior, and Performance Persistence,” 2003

  “Herd Behavior in Voluntary Disclosure Decisions: An Examination of Capital Expenditure
      Forecasts,” with Nerissa Brown and Larry Gordon, 2007

  “Hedge Fund Flows and Contagion in Financial Markets,” with Bill Ding, Mila Getmansky, and
      Bing Liang, 2007

  “Patterns of Coauthorship and Research Productivity in Finance Academia,” 2008, with J. Chris
       Leach and Ron Melicher

  “Style Migration and the Cross-Section of Average Stock Returns,” with Hsiu-Lang Chen, 2005

  “Are Mutual Fund Shareholders Compensated for Active Management ‘Bets’?” 2003

  “Risk-Taking Behavior by Mutual Fund Managers: Do Managers ‘Walk Away’ from the Tournament?”
       2001, with Naveen Daniel

  “Momentum Investment Strategies of Mutual Funds, Performance Persistence, and Survivorship Bias,”
     1997

  “An Optimum Test of Correlated Trading by Institutional Investors,” 1993



                                              56
                                                                              PX 26, 1789
               Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 59 of 74

                   Master's Thesis: Research in cooperation with Wedbush Securities, Inc., Los Angeles, CA: “The
                       Identification of Optimal Target Companies and Optimal Structuring for Leveraged Buyouts
                       (LBOs),” 1989

CONFERENCES Presentation, “Active Management and the Efficiency of Security Markets,” 2019 Research Symposium
(Past 4 Years)      of the Active Management Research Alliance (AMRA), Kenan Institute at UNC, New York City
               Presentation, “Do ETFs Increase Liquidity?” (by coauthor), European Finance Association Annual
                    Meetings, (Carcavelos, Portugal), August 2019
               Keynote Talk, “Do ETFs Increase Liquidity?,” Hedge Funds, Mutual Funds, and Factor Investing
                    Conference, Lancaster University (UK), June 2019
               Keynote Talk, “Institutional Trading around Corporate News: Evidence from Textual Analysis,” Front
                    Range Finance Conference (University of Colorado at Denver), May 2019
               Discussion of “Swing Pricing and Fragility in Open-End Mutual Funds,” Sixth Annual Conference on
                    Financial Market Regulation, Washington DC (SEC Headquarters), May 2019
               Discussion of “Liquidity Provision in the Secondary Market for Private Equity Fund Stakes,” Second
                    World Symposium on Investment Research (in partnership with the Review of Financial Studies),
                    NYC, May 2019
               Presentation, “Investor Information Acquisition and Money Market Fund Risk Rebalancing during the
                    2011-12 Eurozone Crisis,” Diamond-Dybvig 36 Conference (Washington University in St. Louis),
                    March 2019
               Presentation, “Institutional Trading around Corporate News: Evidence from Textual Analysis,” Fourth
                    Annual News and Finance Conference (Columbia University), March 2019
               Keynote Talk, “Institutional Trading around Corporate News: Evidence from Textual Analysis,” Mid-
                    Atlantic Research Conference (at Villanova University), March 2019
               Keynote Talk, “Institutional Trading around Corporate News: Evidence from Textual Analysis,” Finance
                    Down Under Conference, University of Melbourne, March 2019
                    Session Chair, “Selecting Mutual Funds,” American Finance Association Annual meetings, Atlanta,
                    January 2019
               Keynote Talk, “Active vs. Passive Management: How to Separate ‘SAMs’ from ‘IAMS’,” MPT
                    (Modern Portfolio Theory) Forum, International Lecture, Shonan Kokusai Village (Japan),
                    December 2018
               Presentation, “Active vs. Passive Management: How to Separate ‘SAMs’ from ‘IAMS’,” Nippon Finance
                    Association (Tokyo), December 2018
               Presentation of “Active vs. Passive Management: How to Separate “SAMs” from “IAMS,”
                    Defined Contribution Institutional Investment Association, Academic Forum, San Francisco,
                    November 2018
               Presentation of “Institutional Trading around Corporate News: Evidence from Textual Analysis,”
                    Quantitative Investing Conference: The Future of Active Management,” Joint Conference of
                    UBS and the University of Maryland Center for Financial Policy, New York City, November 2018
               Session Chair, “Mutual Funds,” Asian Finance Association Annual meetings, Tokyo, June 2018
               Presentation of “Holding Horizon: A New Measure of Active Investment Management,” Asian Finance
                    Association Annual meetings, Tokyo, June 2018
               Discussion of “Mutual Fund Flight-to-Liquidity,” Asian Finance Association Annual meetings, Tokyo,
                    June 2018
               Program Chair, Front Range Finance Conference, University of Colorado at Denver, May 2018
               Presentation of “Holding Horizon: A New Measure of Active Investment Management,” Georgia State
                    Conference on Recent Advances in Delegated Portfolio Management, Atlanta, April 2018
               Discussion of “Following the Money: Evidence for the Portfolio Balance Channel of Quantitative
                    Easing,” American Finance Association Annual meetings, Philadelphia, January 2018
               Presentation of “Costly Information Production, Information Intensity, and Mutual Fund
               Performance,” American Finance Association Annual meetings, Philadelphia, January 2018
               Presentation of “Do Small Institutional Shareholders Use Low-Cost Monitoring Opportunities?
                    Evidence from the Say on Pay Vote,” Conference on “Institutional Investor Activism and
                    Engagement,” Tel Aviv and Jerusalem, December 2017


                                                             57
                                                                                           PX 26, 1790
                Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 60 of 74

                    Panelist, “The Effect of ETPs on Financial Markets,” SEC-NYU Dialogue on Securities Market
                         Regulation, September 2017
                    Presentation of “Cash-flow timing vs. discount-rate timing: A decomposition of mutual fund market-
                         timing skills,” Asian Finance Association Annual Meetings, Seoul, July 2017
                    Discussion of “Buy Side, Sell Side,” Nanyang Technological University Finance Conference, Singapore,
                         July 2017
                    Presentation of “Costly Information Production, Information Intensity, and Mutual Fund Performance,”
                         Nanyang Technological University Finance Conference, Singapore, July 2017
                    Session Chair, Asset Management Session, Fourth Annual Conference on Financial Market Regulation,
                         (jointly held by the SEC, University of Maryland Center for Financial Policy, Lehigh    University
                         Center for Financial Services, and the CFA Institute).
                    Discussion of “Compensation Benchmarking and the Peer Effects of Say-on-Pay,” 10th Annual
                         Corporate Governance Conference, Drexel University, April 2017
                         Keynote Talk, Auckland Finance Meeting, Auckland Centre for Financial Research, New Zealand,
                         December 2016
                    Presentation of “Mutual Fund Investment Horizon and Performance,” Defined Contribution
                         Institutional Investment Association, Academic Forum, November 2016, New York City
                    Presentation (by coauthor) of “Cash-flow timing vs. discount-rate timing: A decomposition of mutual
                         fund market-timing skills,” American Finance Association Annual Meetings, Chicago, January 2017
                    Presentation (by coauthor) of “Information Intensity and Mutual Fund Performance,” Financial
                         Management Association Annual Meetings, Las Vegas, October 2016
                    Discussion of “Liquidity Transformation in Asset Management: Evidence from the Cash Holdings of
                         Mutual Funds,” Wharton Liquidity and Financial Crises Conference, October 2016
                    Presentation (by coauthor) of “Cash-flow timing vs. discount-rate timing: A decomposition of mutual
                         fund market-timing skills,” Financial Management Association Annual Meetings, Las Vegas, October
                         2016
                    Presentation of “Institutional Trading around Corporate News: Evidence from Textual Analysis,”
                         2016 AIM Investment Conference, University of Texas at Austin
                    Presentation (by coauthor) of “Do Small Institutional Shareholders Use Low-Cost Monitoring
                         Opportunities? Evidence from the Say on Pay Vote,” European Finance Association Annual
                         Meetings, Oslo, August 2016
                    Session Chair, “Runs on Banks and Mutual Funds,” Western Finance Association Annual Meetings,
                         Park City, Utah, June 2016
                    Presentation (by coauthor) of “Costly Information Production, Information Intensity, and Mutual Fund
                         Performance,” China International Conference in Finance, Xiamen, China, 2016
                    Discussion of “Asset Manager Funds,” by Joseph Gerakos, Juhani Linnainmaa, and Adair Morse, Duke/
                         UNC Asset Pricing Conference, April 2016
                    Poster Session (Macroeconomics), “The International Transmission of Money Market Fund Liquidity
                         Shocks,” American Economic Association Annual Meetings, San Francisco, January 2016
                    Presentation (by coauthor) of “Network Centrality and Pension Fund Performance,” American Finance
                         Association Annual Meetings, San Francisco, January 2016
                    Presentation (by coauthor) of “The Stability of Money Market Mutual Funds: The Effect of the 2010
                         Amendments to Rule 2A-7,” American Finance Association Annual Meetings, San Francisco, January
                         2016

INVITED        Aalborg University (Denmark), 2020 (virtual)
PAPER          Aalto University (Helsinki), 2018
PRESENTATIONS Baruch University, 2019
(Past 5 Years) The Capital Group (American Funds), 2017
               Cornell University, 2020 (planned)
               Deakin University (Melbourne, Australia), 2019
               Georgetown University, 2016
               Hitotsubashi University (Tokyo), 2018
               Hong Kong Polytechnic University, 2018
               Institutional Shareholder Services (ISS), 2015

                                                                58
                                                                                              PX 26, 1791
                 Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 61 of 74

                   Lund University, 2017
                   McGill University, 2017
                   Peking University, 2017
                   Penn State University, 2015
                   Purdue University, 2017
                   Queensland University of Technology, 2019
                   Shanghai Advanced Institute of Finance (SAIF), 2016, 2020 (planned)
                   Southwestern University of Finance and Economics, Institute of Financial Studies (SWUFE IFS;
                         Chengdu, China), 2017, 2018, 2020 (planned)
                   Stockholm University, 2017
                   Texas A&M University, 2017
                   T. Rowe Price, 2018, 2020
                   Tsinghua University, 2020 (planned)
                   University of California, Irvine, 2020 (planned)
                   University of Delaware, 2015
                   University of Gothenburg, 2017
                   University of Glascow, 2015
                   University of Hawaii, 2009, 2018
                   University of Illinois, Chicago, 2015
                   University of Illinois, Urbana-Champaign, 2017
                   University of Lancaster, 2015
                   University of Manchester, 2015
                   University of Miami, 2016
                   University of Missouri, 2015
                   University of Oregon, 2019
                   University of Oulu, 2018
                   University of Queensland, 2016, 2019
                   University of Virginia (The Darden School), 2015
                   U.S. Securities and Exchange Commission, 2015
                   Vienna University of Economics and Business Administration, 2020 (planned)

GRANTS             Funded Research Grant, Investment Adviser Association (IAA), 2019 ($15,000)
(Past 5 Years)     Funded Research Grant, ETF Research Academy of the Paris-Dauphine House of Finance (in association
                       with Lyxor Asset Management), 2015 (€10,000)
                   Funded Course Development Grant (Developing Matlab Modules for Quantitative Equity Portfolio
                       Management class), Smith School, 2013 ($7,500)


FELLOWSHIPS, KBank Chair Professor, Chulalongkorn University (visiting professorship, June/July 2014)
VISITING CHAIRS,Fellow, Burridge Center for Securities Analysis and Valuation (The University of Colorado),
SCHOLARSHIPS         March 16-20, 2009
                Fellow, Center for Institutional Investment Management, SUNY-Albany, 2006-present
                Fellow, Centre for Financial Research, University of Cologne, 2005-present
                Fellow, Wharton Financial Institutions Center, 2002-present
                Fellow, Gutmann Center at the University of Vienna, 2002-2003
                Associate, Burridge Center for Securities Analysis and Valuation (The University of Colorado), 1999-
                     2001
                Scholar, Burridge Center for Securities Analysis and Valuation (The University of Colorado), 1998-1999
                Junior Faculty Development Award (Competitive Award at The University of Colorado), 1998
                     Big 12 Faculty Fellowship (Competitive Award at The University of Colorado), 1998
                Dean’s Teaching Scholar, 1997-1998 (Competitive Award at The University of Colorado)
                AACSB National Doctoral Fellow (national competition), 1989-1990
                UCLA Doctoral Fellowships, 1989-1994:
                     Graduate Division/Ph.D. Fellowship
                     C.V. Starr Fellowship
                     Anderson Doctoral Fellowship
                Ziegler Educational Foundation Scholarship, U. of Idaho Metallurgical Engineering Dept.,

                                                                 59
                                                                                                   PX 26, 1792
                Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 62 of 74

                        1979, 1980
                   Calvin and Fannie Cobb Scholarship, Boise State University, 1978
                   A.W. Fahrenwald Foundation Scholarship, U. of Idaho Chemical Engineering Dept., 1976


RESEARCH       Review of Financial Studies Michael Brennan Best Paper Runner-Up Award for 2017
AWARDS,        First Place (with coauthors), PanAgora Crowell Prize, 2016
HONORS,        Winner (with coauthors), CFA Institute Asia Pacific Capital Markets Research Award, 2015 FMA Asian
PROFESSIONAL         Meeting, (Seoul), 2015
CERTIFICATIONS Winner (with coauthors), First Academic Paper Competition, 2012, Journal of Investment Consulting
               Third Place (with coauthors), PanAgora Crowell Prize, 2012
               Winner (with coauthor), Graham and Dodd Scroll Award, Financial Analysts Journal, 2011
               Winner (with coauthors), CFA Institute Best Paper Award, Asian Finance Association Annual Meetings
                     (Macau), 2011
               Winner (with coauthors), 2008 Banque Privée Espírito Santo/Swiss Finance Institute Outstanding Paper
                     Prize
               Finalist (with coauthors), Smith Breeden Prize for the Outstanding Paper of 2007 Published in The
                     Journal of Finance (one of top eight papers published during December 2006 to September 2007)
               Outstanding Paper Award (with coauthors), 2008 Conference of the Centre for Financial Research at the
               University of Cologne
               First Prize (with coauthors), 2007 Annual Joint Prize of Inquire Europe, Inquire UK, and Q-Group
               SWX Best Paper Award (with coauthors), Eighth Conference of the Swiss Society of Financial Market
                     Research, Zurich, Switzerland, April 2005
               Winner (with coauthors), 2004 Gutmann Prize for Outstanding Paper, University of Vienna
               Nominated, Smith Breeden Prize for the Outstanding Paper of 1999 Published in The Journal of Finance
               Third Place, The Chicago Quantitative Alliance (CQA) Third Annual Academic Competition,
                     September 1996, Chicago, Illinois
               New York Stock Exchange Award for the Best Paper on Equity Trading, Western Finance Association
                     (WFA) Meetings, June 1995, Aspen, Colorado
               Inducted into Beta Gamma Sigma (national business honor society), 1986
               Vice President, Spirit of ‘76 Toastmasters (Unocal), 1983-1989
               Best Speaker of 1985, Spirit of ’76 Toastmasters (Unocal) (and numerous other speaking awards)
               Officer, Fully-Employed MBA Association at UCLA, 1986-1987
               Licensed Chemical Engineer, State of California, 1984-present
               President, Unocal Executive Speakers' Forum (introduced top executives at banquets), 1982-1983
               Passed Engineer-in-Training Exam (during first administration of exam), State of Idaho, 1981
               Finalist, “Outstanding Junior-Class Student,” College of Mines, University of Idaho, 1980
               Inducted into Tau Beta Pi (national engineering honor society), 1979
               Member and Officer, Delta Chi Fraternity, 1976-1977
               Chapter Scholar Award, University of Idaho Chapter of Delta Chi Fraternity, 1977

MEDIA          “Follow the Leader: Why it Pays to Track the Best Ideas from the Best Fund Managers,” Financial Times
APPEARANCES          Investors Chronicle, April 30, 2020
(Past 5 Years) “Active Managers Underpin Functioning Markets,” Letter to the Editor, Financial Times, September 29,
                    2019
               “Swedroe: No Point to Timing Factors,” ETF.com, February 11, 2019
               “Will a Fragile Banking System Survive Future Runs?” Barron’s, October 16, 2018
               “Think Outside the Style Boxes,” Think Advisor (thinkadvisor.com), June 25, 2018
               “Do Index Funds Cost 100 Times as Much as You Think?” The Wall Street Journal, April 20, 2018
               “In Fund Management, Winning Trends Persist,” Barron’s, September 9, 2017
               “ETF Flash Crash ‘Impossible’ in Europe,” Yahoo Finance, July 27, 2016, and ETF.com, November 5,
                    2015
               “Sharks Needed in the Tank,” Investment Magazine (http://investmentmagazine.com.au), May 30, 2016
               “Investors Need to Pick the Right Fund Manager for the Times,” The Sydney Morning Herald, May 24,


                                                            60
                                                                                          PX 26, 1793
                 Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 63 of 74

                         2016
                    “Oakmark Funds: A Patient and Active Approach,” ValueWalk.com, August 24, 2015
                    Interview in Stoxx Pulse (a publication by STOXX Europe), Summer 2015
                    “As the Market Slows, Play Offense and Defense,” Barron’s, May 29, 2015
                    “Hedge Funds Making Profits Using FOIA Requests, Says New Study,” valuewalk.com, February 3, 2015
                    “Has the Death Knell of Active Management Been Rung too Soon?” Financial Times, February 1, 201

CURRENT             Investments: (1) Empirical studies of the impact of institutional investor trading on stock markets,
RESEARCH                (2) Performance evaluation, (3) Measurement of survivorship bias and performance persistence
INTERESTS           Microfinance: The structure of microfinance institutions in Thailand (urban vs. rural, industry, religion)
                        and their efficacy in distributing loans
                    Security Market Efficiency Studies: (1) Returns to momentum investing strategies, (2) Returns to
                        growth stocks vs. value stocks widely held and traded by mutual funds, (3) Information content
                        of analyst earnings forecasts and recommendations, (4) Information content of mutual fund
                        portfolio disclosure, (5) Herding behavior by investment managers and its impact on security prices
                    Short-Term Funding Markets: Bank runs in the shadow-banking system
                    Energy Markets: Gasoline retail pricing

DISSERTATION “Essays on the Investment Behavior of Institutional Investors”: Investigates the interaction
              between institutional investors and the markets in which they trade, focusing on investment
              strategies that are based on market information, and on the impact of institutional trades on
              markets. The first chapter, Momentum Investment Strategies, Portfolio Performance, and Herding,
              documents the use of past returns (technical analysis) by the institutions to achieve abnormal
              performance. The second chapter, Herding, Trade Reversals, and Cascading by Institutional Investors,
              investigates the tendency of institutional investors to mimic each other’s trades, and the tendency
              of some investors to follow the prior investment decisions of others; this chapter also studies the
              impact of institutional investors on market prices. The third chapter, Serial Correlation, Performance
              Persistence, and Survivorship Bias, measures the magnitude of survivorship bias in studies of mutual
              fund performance, and the relation of investment “style” to performance persistence and
              survivorship bias


TEACHING            University of Maryland (2000 to 2018, most recent semester shown):
                    Investment Management, MBA and M.S. Finance [Average Student Evaluation (Spring 2018) = 3.73/4.0]
                    Quantitative Equity Portfolio Management, MBA and M.S. Finance [Average Student Evaluation
                         (Spring 2020) = 3.3/4.0 and 3.2/4.0]
                    Undergraduate Investments [Average Student Evaluation (Spring 2016) = 3.55/4.0]
                    Undergraduate Quantitative Equity Portfolio Management [Average Student Evaluation (Spring 2020) =
                         3.7/4.0]
                    Doctoral Empirical Methods [Average Student Evaluation (Spring 2013) = 3.56/4.0]

                    Swiss Finance Institute Certificate Program (Executive Education in Geneva, Switzerland;
                         2001-2006):
                    Performance Evaluation and Attribution: Theory and Practical Application (One-Week Course in
                         the Fall of Each Year) [Six-Year Average: 4.6/5.0]

                    Stockholm University (2003, 2004):
                    Performance Evaluation and Attribution: Theory and Practical Application (Two-Week Masters-
                         Level Course) [Two-Year Average: 5.0/5.0]

                    Chulalongkorn University (Thailand) (2004-2019):
                        Performance Evaluation and Attribution: Theory and Practical Application (One-Week Masters-
                        Level Course) [Average Student Evaluation (July 2019) = 4.40/5.0]



                                                                61
                                                                                                 PX 26, 1794
                Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 64 of 74

TEACHING    Distinguished Teaching Award (Top 10% in Undergraduate Teaching at the Smith School), AY2018
AWARDS,     Allen J. Krowe Excellence in Teaching Award, Smith School at the University of Maryland, AY2012
RECOGNITION Top 15% Teacher, Smith School at the University of Maryland, AY2012
            Honored as “Faculty Mentor Who Has Made the Most Impact” by Qiao Qiao (Chelsea) Yin, who was
                 named one of the 2012-2013 Philip Merrill Presidential Scholars at the University of Maryland (a
                 top undergraduate student campus-wide recognition)
            Joe Wikler Teaching Award, Department of Finance, Smith School of Business, University
                 of Maryland, 2007
            University of Maryland “Teaching with Technology Award” (Top Prize for a Campus-Wide Teaching
                 Competition), 2005
            Finalist (Finished in Top Three Faculty on Entire Campus), Teaching Award, Student Organization
                 for Alumni Relations (SOAR)—a University of Colorado Campus-Wide Teaching Award,
                 1999-2000

ADVISING           Chair, Dissertation Committee for Bingkuan (Bryan) Cao, 2020-
ACTIVITIES         Co-Chair (with Pete Kyle), Dissertation Committee for Jinming Xue, placed at Southern Methodist
                        University, 2019-2020
                   Dissertation Advisor (ex-Officio) for Harold (Tray) Spilker, placed at University of Hawaii
                   Co-Chair (with Pete Kyle), Dissertation Committee for Benjamin Munyan, placed at Vanderbilt
                        University, 2014-2015; winner of the University of Maryland’s 2015 Distinguished Dissertation Prize
                        (across all Social Sciences)
                   Chair, Dissertation Committee for Nitin Kumar, placed at Indian School of Business, 2009-2013
                   Member, Dissertation Committee for Nitish Sinha, placed at University of Illinois at Chicago, 2009-2010
                   Dissertation Advisor (ex-Officio) for Laurent Barras, placed at McGill University, 2008-2009
                   Chair, Dissertation Committee for David Hunter, placed at University of Hawaii, 2007-2008
                   Member, Dissertation Committee for Scott Nestler, placed at United States Military Academy at
                        West Point, 2006-2007
                   Co-Chair, Dissertation Committee for Nerissa Brown, placed at University of Southern California,
                        currently at University of Illinois, Urbana-Champaign
                   Member, Dissertation Committee for Naveen Daniel, placed at Purdue University, currently at Drexel
                        University

SERVICE        Editorial Board, Financial Analysts Journal, 2018-
ACTIVITIES     Editorial Board, Review of Behavioral Finance, 2017-
(PAST 5 YEARS) Editorial Board, European Financial Management, 2017-
               Associate Editor, Journal of Banking and Finance, 2015-
               Advisory Board, The Journal of Performance Measurement, 2013-
               Associate Editor, The Financial Review, 2015-2018
               Advisory Board, M.S. Finance Program, Faculty of Commerce and Accountancy, Chulalongkorn
                    University, 2015-2023
               Associate Chairperson, 2014 Western Finance Association Annual Meetings, Empirical Asset Pricing
                    Area
               Member, Advisory Board of The Journal of Performance Measurement
               Editor, 4 Topic Areas of Curriculum for CIPM Program of the CFA Institute, 2013
               Member, Editorial Board of Journal of Business Administration Research (Chulalongkorn
                    University, Bangkok, Thailand)

                   University of Maryland at College Park:
                    Chairman, Department of Finance, January 2019-present
                    Director, Center for Financial Policy, 2013-present
                    Chair, Promotion Committee for Michael Faulkender, Fall 2016
                    Chair, Promotion Committee for Liu Yang, Fall 2015
                    Chair, Promotion Committee for N. Prabhala, Fall 2014
                    Chair, Finance Department Untenured (Tenure-Track) Faculty Review Committee, AY2013


                                                              62
                                                                                              PX 26, 1795
                Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 65 of 74

                     Member, OCS Faculty Advisory Committee, AY 2013
                     Faculty Council, AY 2013
                     Team Admin, AY 2013
                     Team MBA, AY 2012, 2013
                     Member, Recruiting Committee, AY 2002-2010, 2012, 2013


CONSULTING         Consultant, Zacks Investment Research
EXPERIENCE         Consultant, STOXX Indexes
                   Consultant, Parala Capital
                   Consultant, Goldman Sachs Asset Management
                   Consultant, ProShares
                   Consultant, T. Rowe Price
                   Academic Affiliate, The Analysis Group
                   Academic Affiliate, Cornerstone Research
                   Expert Witness, Charles River Associates
                   Expert Witness, Alvarez and Marsal
                   Expert Consultant/Witness, Federal Bureau of Investigation
                   Expert Consultant/Witness, The Securities and Exchange Commission, multiple mutual fund market-
                        timing cases, late-trading cases, and a money market mutual fund case
                   Expert Consultant/Witness, Kirkland and Ellis Law Firm, Chicago
                   Mutual Fund Risk/Return Study, the Commonfund Institute
                   Consultant for Performance Research and Design (a pension fund consulting company)
                   Consultant, Investment Company Institute, Washington, D.C.
                   Risk Management for Electricity Products, Stratus Consulting, Inc., Boulder, Colorado (Principal Co-
                        Architect of “Portfolio Optimizer,” a Risk Management System for Duke Solutions, an
                        Energy Trading Firm)
                   CFA Exam Study Materials Developer, Allen Resources


TESTIMONY/         “Rhodes, et al., v. DST Systems, et al.,” Submitted Expert Reports, 2020
EXPERT REPORTS “Ferguson, et al., v. BBVA Compass Bancshares, Inc., et al.,” Submitted Expert Report and Rebuttal
(PAST 4 YEARS)          Report, 2020
                   “Nelsen, et al., v. Principal Global Investors Trust Company, et al.,” Submitted Expert Report to
                        support class certification challenge, Testified at Deposition for class cert. challenge, 2019; Submitted
                   Damages Rebuttal Report, Submitted Rebuttal to Plaintiff Experts’ Damages Reports, Testified at
                        Deposition for Damages Rebuttal Reports, 2020
                   “Baird, et al., v. BlackRock Institutional Trust Company, N.A., et al.,” Submitted Expert Report to
                        support class certification challenge, Testified at Deposition for class certification challenge, 2019;
                        Submitted Merit Report; Submitted Rebuttal Merit Report, Testified at Deposition for Merit Reports,
                        2020
                   “Henderson, et al., v. Emory University, et al.,” Submitted Expert Report, Testified at Deposition, 2019
                   “Clark, et al., v. Duke University, et al.,” Submitted Expert Report and two Rebuttal Reports, Testified
                        at Deposition, 2018
                   “Terraza, et al., v. Safeway Inc., et al., and Lorenz, et al., v. Safeway Inc., et al.,” Submitted Expert
                        Report and Rebuttal Report, Testified at Deposition, 2018
                   “Tracey, et al., v. Massachusetts Institute of Technology, et al.,” Submitted Expert Report to support
                        class certification challenge; Submitted Affirmative Expert Report and Rebuttal Report, Testified at
                        Deposition, 2018/2019
                   “Ramos, et al., v. Banner Health, et al.,” Submitted Expert Rebuttal Report, Testified at Deposition,
                        2018; Testified at Trial, 2020
                   “Pledger, et al., v. Reliance Trust Company, et al.,” Submitted Expert Report and Rebuttal Report,
                        Testified at Deposition, 2018; Testified at Trial, 2020
                   “Troudt, et al., v. Oracle Corporation, et al.,” Submitted Expert Report and Rebuttal Report, 2017/2018,


                                                                63
                                                                                                  PX 26, 1796
Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 66 of 74

       Testified at Deposition, 2019
  “Brewster Smith, et al., v. BB&T Corporation, et al.,” Submitted Expert Report, Testified at Deposition,
       2017
  “Wildman, et al., v. American Century Services, LLC, et al.,” Submitted Expert Report, Testified at
       Deposition, 2017
  “Urakhchin, et al., v. Allianz Asset Management of America, L.P., et al.,” Submitted Expert Report,
       Rebuttal Report, and Testified at Deposition, 2017
  “In re Virtus Investment Partners, Inc. Securities Litigation,” Submitted Expert Report, Testified at
       Deposition, 2017
  “Youngers, et al. v. Virtus Investment Partners, Inc., et al.,” Submitted Expert Report, 2017
  “Terrence Zehrer and Ruth Tumpowsky v. Harbor Capital Advisors, Inc.,” Submitted Expert
       Report, Testified at Deposition, 2016
  “Pender et al. v. Bank of America Corp.,” Submitted Expert Report, two Supplemental Expert
       Reports, and Testified at Trial, 2016
  “Sivolella v. AXA Equitable Life Insurance Company,” Submitted Expert Report, Testified at
       Deposition, and Testified at Trial, 2014-2016
  “In re J.P. Morgan Stable Value Fund ERISA Litigation,” Submitted Expert Report and Rebuttal Expert
       Report, and Testified at Deposition on Behalf of the Defendant, 2016




                                              64
                                                                              PX 26, 1797
            Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 67 of 74

Citations
                                          From Web of Science (webofknowledge.com)
                                                   As of October 23, 2020

Cited Paper                                   # Citations


A. Published Papers

Momentum Investment Strategies,                     675
  Portfolio Performance, and
  Herding: A Study of Mutual
  Fund Behavior
  (published in the American
  Economic Review, 1995)

Measuring Mutual Fund Performance                   885
  With Characteristic-Based
  Benchmarks
  (published in the Journal of
  Finance, 1997)

Mutual Fund Herding and the                         583
   Impact on Stock Prices
   (published in the Journal
   of Finance, 1999)

Mutual Fund Performance: An                         520
  Empirical Decomposition into
  Stock-Picking Talent, Style,
  Transactions Costs, and Expenses
  (published in the Journal of
  Finance, 2000)

The Value of Active Mutual Fund                     218
  Management: An Examination of
  the Stockholdings and Trades of
  Fund Managers (published in the
  Journal of Financial and Quantitative
  Analysis, 2000)

The Potential Effects of More Frequent                7
  Portfolio Disclosure on Mutual Fund
  Performance, published in Perspective
  (an Investment Company Institute
  Publication)

Investing in Mutual Funds When Returns               95
   are Predictable (published in the
   Journal of Financial Economics, 2006)


Can Mutual Fund “Stars” Really Pick Stocks?         298
  New Evidence from a Bootstrap Analysis
  (published in the Journal of Finance, 2006)

                                                            65
                                                                                     PX 26, 1798
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 68 of 74



Cited Paper                                     # Citations

Performance Evaluation with Portfolio               1
   Holdings Information (published in the
   North American Journal of Economics
   and Finance, 2006)

False Discoveries in Mutual Fund Performance: 230
   Measuring Luck in Estimated Alphas
   (published in the Journal of Finance, 2010)

Active Management in Mostly Efficient Markets       28
  (published in the Financial Analysts Journal,
  2011)

Performance Measurement of Mutual Funds,            18
   Hedge Funds, and Institutional Accounts
   (published in the Annual Review of Financial
   Economics, 2011)

Forecasting Stock Returns Through an                29
  Efficient Aggregation of Mutual Fund
  Holdings (published in the Review of
  Financial Studies, 2012)

The Cross-Section of Conditional Mutual             32
  Fund Performance in European Stock
  Markets (published in the
  Journal of Financial Economics, 2013)

Monitoring Daily Hedge Fund Performance             0
  with Monthly Data (published in the
  Journal of Investment Consulting, 2013)

Decentralized Investment Management:                34
  Evidence from the Pension Fund Industry
  (published in the Journal of Finance, 2013)

Analyst Recommendations, Mutual Fund Herding, 78
  And Overreaction in Stock Prices
  (published in Management Science, 2014)

Mutual Fund Performance Evaluation with Active 31
  Peer Benchmarks (published in the
  Journal of Financial Economics, 2014)

Investor Flows to Asset Managers: Causes            13
   and Consequences (published in the Annual
   Review of Financial Economics, 2014)

Uncommon Value: The Characteristics and      12
  Investment Performance of Contrarian Funds

                                                          66
                                                                 PX 26, 1799
           Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 69 of 74

   (published in Management Science, 2015)

Runs on Money Market Mutual Funds (published 32
  in the American Economic Review, 2016)

Managerial Rents vs. Shareholder Value in           8
  Delegated Portfolio Management:
  The Case of Closed-End Funds
  (published in the Review of Financial Studies,
  2016)

The Freedom of Information Act and the Race         3
  Toward Information Acquisition
  (published in the Review of Financial Studies,
  2017)

Seasonal Asset Allocation: Evidence from           15
   Mutual Fund Flows (Published in the
   Journal of Financial and Quantitative Analysis,
   2017)

Network Centrality and Delegated Investment        11
  Performance (published in the Journal of
  Financial Economics, 2018)

Do Fund Managers Misestimate Climatic Disaster      0
  Risk? (published in the Review of Financial
  Studies, 2020)

Investor Information Acquisition and Money          0
   Market Fund Risk Rebalancing during the
   2011-2012 Eurozone Crisis

B. Working Papers

Momentum Investment Strategies of                  27
  Mutual Funds, Performance Persistence,
  and Survivorship Bias, working paper

Portfolio Performance, Discount Dynamics,           2
    and the Turnover of Closed-End Fund
    Managers,” working paper

A Matter of Style: The Causes and                   4
  Consequences of Style Drift in
  Mutual Fund Portfolios, working paper

Are Mutual Fund Shareholders Compensated            2
   For Active Management ‘Bets’? working
   paper

Is Money Really “Smart”? New Evidence              53
   on the Relation Between Mutual Fund
   Flows, Manager Behavior, and


                                                        67
                                                                  PX 26, 1800
          Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 70 of 74

   Performance Persistence, working paper

Mutual Fund Performance and Governance          26
  Structure: The Role of Portfolio Managers
  and Boards of Directors


C. Total Citations

For Published Academic Papers Only             3,849
(according to Web of Knowledge)

For All Papers                                17,336
(according to Google Scholar)




                                                       68
                                                                 PX 26, 1801
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 71 of 74


XII. APPENDIX B: DOCUMENTS AND MATERIALS CONSIDERED

       Document Title
       Raging Bull's email communication to consumers and FTC investigator, including, but not
       limited to the following documents cited in this report:
[1]    F01-RAB-0006583
[2]    F01-RAB_DOC-0000258_native.pdf
[3]    F01-RAB_DOC-0000303_native.pdf
[4]    F01-RAB_DOC-0001736_native.pdf
[5]    F01-RAB_DOC-0001994_native.pdf
[6]    F01-RAB_DOC-0002094_native.pdf
[7]    F01-RAB_DOC-0002124_native.pdf
[8]    F01-RAB_DOC-0002830_native.pdf
[9]    F01-RAB_DOC-0002917_native.pdf
[10]   F01-RAB_DOC-0003256_native.pdf
[11]   F01-RAB_DOC-0003309_native.pdf
[12]   F01-RAB_DOC-0003500
[13]   F01-RAB_DOC-0003750_native.pdf
[14]   F01-RAB_DOC-0004034_native.pdf
[15]   F01-RAB-0000358
[16]   F01-RAB-0000359
[17]   F01-RAB-0000750.pdf
[18]   F01-RAB-0000752.pdf
[19]   F01-RAB-0006063.pdf
[20]   F01-RAB-0006249
[21]   F01-RAB-0006514
[22]   F01-RAB-0006514
[23]   F01-RAB-0006775
[24]   F01-RAB-0007133
[25]   F01-RAB-0007363
[26]   F01-RAB-0008034
[27]   RB018806
[28]   RB01881
[29]   RB018813.pdf

       Additional Produced Materials
[30]   RB011722
[31]   RB000035
[32]   RB000070
[33]   RB000278
[34]   RB000382
[35]   RB001456
[36]   RB002049
[37]   RB002673

                                            69
                                                                      PX 26, 1802
       Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 72 of 74

       Document Title
[38]   RB003346
[39]   RB003720
[40]   RB003768
[41]   RB003816
[42]   RB003874
[43]   RB006748
[44]   RB007671
[45]   RB008599
[46]   RB009357
[47]   RB010186
[48]   RB010495
[49]   RB010636
[50]   RB010726
[51]   RB011122
[52]   RB012046
[53]   RB012464
[54]   RB013014
[55]   RB014830

       Legal Pleadings and Depositions
[56]   Deposition of Jason Bond, February 19, 2020

       Raging Bull Written Materials
[57]   Raging Bull Product Matrix, October 2019
[58]   Penny Stock Playbook
[59]   Day Trading Playbook
[60]   2019.4.24 Jason_Bond on large cap stock.pdf
[61]   The $2.9 Million Biotech Trade Playbook
[62]   Jason Bond Picks Promo full.pdf
[63]   2020.6.15 Gmail – Find Cheap Options that Could Run BIG!.pdf
[64]   Dollar Ace.pdf
[65]   Bond sales and ad page.pdf
[66]   joinnowlivewebinars_jeffbishopfreetotalaalpha full.pdf
[67]   Fast Five Trading.pdf
[68]   checkout_package_bullseye trades.pdf
[69]   Total Alpha Trading.pdf
[70]   profit prisum checkout.pdf
[71]   PennyPro & Profit Prism sales page.pdf
[72]   2019.2.21 e-mail Bond teaching moment.pdf
[73]   2020.3.25 when to enter exit trades (Bond).pdf
[74]   2020.5.30 Total Alpha strategy (lesson part 1).pdf
[75]   The Trader’s Black Book
[76]   2020.4.2 Total Alpha strategy (crossover).pdf

                                              70
                                                                      PX 26, 1803
        Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 73 of 74

        Document Title
[77]    Raging Bull - all traders.pdf
[78]    2020.6.7 Gmail – [Request Granted] Confidential All-Access Link.pdf
[79]    2020.7.15 Gmail – Millionaire Trader’s View of Current Markets.pdf

        Academic Articles and Texts
[80]    Stoxx True Exposure Indices Risk Exposure Analysis
[81]    Bernd Fischer and Russ Wermers, “Performance Evaluation and Attribution of Security
        Portfolios,” Elsevier Press
[82]    Mark Grinblatt, Sheridan Titman, and Russ Wermers, “Momentum Investment Strategies, Portfolio
        Performance, and Herding: A Study of Mutual Fund Behavior”
[83]    Joshua T. White, “Outcomes of Investing in OTC Stocks,” U.S. Securities and Exchange
        Commission (Division of Economic and Risk Analysis)
[84]    Nassim Taleb, "Fooled by Randomness: The Hidden Role of Chance in Life and in the Markets"
[85]    Gargano, Rossi, and Wermers, “The Freedom of Information Act and the Race Toward Information
        Acquisition”
[86]    Harvard Case, “Dimensional Fund Advisors, 1993.”
[87]    Brad M. Barber and Terrance Odean, Handbook of the Economics of Finance, Chapter 22 The
        Behavior of Individual Investors
[88]    Brad M. Barber, Yi-Tsung Lee, Yu-Jane Liu, and Terrance Odean, “Just How Much Do Individual
        Investors Lose by Trading?”
[89]    Narasimhan Jegadeesh and Sheridan Titman, “Returns to Buying Winners and Selling Losers:
        Implications for Stock Market Efficiency"
[90]    Engelberg et al., “Market Madness? The Case of Mad Money”
[91]    Brad M. Barber and Terrance Odean, “All That Glitters: The Effect of Attention and News on the
        Buying Behavior of Individual and Institutional Investors"
[92]    Fedyk, A., and Hodson, J., 2017, “When Can the Market Identify Old News?,” Working Paper
[93]    Terrance Odean, “Do Investors Trade Too Much?,” The American Economic Review, Vol. 89, No.
        5. (Dec., 1999), pp. 1279-1298
[94]    Jason Zweig, “Playing the Market Has a Whole New Meaning,” Wall Street Journal
[95]    Robert Jones and Russ Wermers, "Active Management in Mostly Efficient Markets," Financial
        Analysts Journal, Vol. 67, No. 6 (Nov/Dec. 2011).
[96]    FINRA Staff, "Unraveling the Mystery of Over-the-Counter Trading"
[97]    Felix Rosenfeld, The Evaluation of Ordinary Shares, 1975
[98]    Sharpe, William F., Gordon J. Alexander, and Jeffrey V. Bailey, Investments - 6th Edition, Prentice
        Hall, Inc., 1995

        Websites
[99]    www.cfainstitute.org/en/programs/cipm
[100]   www.mlp.com
[101]   www.rhsmith.umd.edu/faculty-research/teaching-excellence/krowe-teaching-awards/past-winners.
[102]   http://rfssfs.org/awards/michael-j-brennan-best-paper-award.
[103]   www.sec.gov/page/asset-management-advisory-committee
[104]   https://investor.vanguard.com/investing/investor-education
[105]   https://www.fidelity.com/financial-basics/overview
[106]   www.sec.gov/page/investor-section-landing

                                                 71
                                                                             PX 26, 1804
        Case 1:20-cv-03538-GLR Document 12-9 Filed 12/07/20 Page 74 of 74

        Document Title
[107]   www.sec.gov/fast-answers
[108]   www.nccn.org/patients/resources/clinical_trials/phases.aspx
[109]   www.fda.gov/patients/drug-development-process/step-3-clinical-research
[110]   www.cancer.org/treatment/treatments-and-side-effects/clinical-trials/what-you-need-to-
        know/phases-of-clinical-trials.html

        Videos
[111]   Videos included with Jason Bond Picks - Jason Bond Strategy Course, How to Trade Like a Pro,
        The Basics of Swing Trading, Penny Stocks 101, Profit Booster, Masterclass, House Always Wins,
        and Stock Options Explained
[112]   Videos included with Weekly Windfalls
[113]   Videos included with Kyle Dennis' Fast Five Trades - Catalyst & Swing Trading, Option Trading,
        and Trading Psychology and Platform Setup
[114]   Videos included with Bullseye Trades - Profit Kickstarter and Profit Bridge




                                                72
                                                                            PX 26, 1805
